     Case 4:20-cv-00825-BRW Document 1 Filed 07/10/20 Page 1 of 55

                                                                                 FILED
                                                                             U.S. DISTRICT COURT ~-;
                                                                                                    _
                                                                         EASTERN DISTRICT ARKANSAS
             IN THE UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF ARKANSAS                                    JUL I O 2020
                      tlTTLE ROCK DIVISION
                      Ct2i\fr-AL                                        JA~E~~LERK
LARRY HITCHCOCK                                                         ~l~foei,CLERK




THE LINCOLN NATIONAL LIFE
INSURANCE COMPANY                                                   DEFENDANT

                                  COMPLAINT

      COMES NOW Plaintiff, Larry Hitchcock, by and through his attorney, Daniel

A. Webb, and for his complaint states:

                         PARTIES AND JURISDICTION

      1.     Plaintiff is a resident of Cleburne County, Arkansas, who while

working for Nabholz Incorporated participated in an employer provided insurance

plan for long term disability benefits (the "Plan"). The Plan was underwritten and

administered by The Lincoln National Life Insurance Company ("Defendant"). The

Defendant is a foreign insurance company authorized to do business in Arkansas.

See Plan attached as Exhibit A.

      2.     This is an action to recover benefits pursuant to section 502(a) of the

Employee Retirement Income Security Act of 1974 ("ERISA").

      3.     This Court has federal question subject matter jurisdiction and

personal jurisdiction over the parties and is the proper venue pursuant to 28 U.S.C.

§ 1391(b).


                                              This case assigned to District Judge     Wi(S'o l'1
                                              and to Magistrate Judge      l<-t.aCV'.l'«J
        Case 4:20-cv-00825-BRW Document 1 Filed 07/10/20 Page 2 of 55



                                       FACTS

        4.    While employed by Nabholz Incorporated Plaintiff participated in the

Plan.    While a Plan participant Plaintiff developed serious health conditions

including but not limited to the following: coronary artery disease with history of

myocardial infarction, diabetes mellitus, hypertension, sleep apnea, diverticulosis,

vasovagal syncope and COPD. Plaintiff's conditions have rendered him totally and

permanently disabled, and he suffers from severe physical limitations such that he

is unable to perform even sedentary work on any sort of sustained basis.

Defendant approved Plaintiff's claim for benefits for the period from 1/13/2017 to

1/13/2019 but has incorrectly denied all other benefits. See final administrative

denial letter dated May 6, 2020 attached as Exhibit 8.

        5.    Despite Plaintiff's severe medical problems and his cooperation in

providing Defendant with medical documentation, Defendant without legal

justification refuses to pay Plaintiff the long-term disability benefits he is owed.

        6.    Plaintiff has complied with all conditions precedent to entitle him to

benefits, and Plaintiff received his final administrative denial on or about May 6,

2020.

        7.    Plaintiff applied for Social Security disability benefits and was

approved for benefits beginning 01/01/2018; accordingly, an offset for benefits

payable by the Plan may apply. See medical approval letter from SSA dated

10/26/2018 attached as Exhibit C.
      Case 4:20-cv-00825-BRW Document 1 Filed 07/10/20 Page 3 of 55



       8.     Defendant underwrote the Plan and is the fiduciary responsible for

approving or denying claims and paying them if approved. Accordingly, Defendant

maintains a conflict of interest in the present situation.

       9.     Plaintiff has been forced to retain the services of counsel in order to

bring this action, and Defendant is obligated to pay attorney fees in addition to the

unpaid benefits owed Plaintiff.

       10.    It is appropriate under these circumstances to award Plaintiff pre-

judgment interest in addition to awarding him back benefits and future benefits

under the Plan.

       11.    The Plan is governed by Arkansas law and Arkansas Insurance

Commission Rule 101 is applicable in the present case.

       WHEREFORE, Plaintiff prays for an order awarding him: all unpaid back

benefits, future benefits, pre-judgment interest, interest, attorney's fees, costs and

all other appropriate and proper relief.

                                    Respectfully submitted,




                                    D IEL A. WEBB, Ark. Bar No. 2000113
                                    111 Center Street, Suite 1200
                                    Little Rock, Arkansas 72201
                                    (501) 372-2400
                                    dwebblaw@att.net
             Case 4:20-cv-00825-BRW Document 1 Filed 07/10/20 Page 4 of 55

nLincoln
      Financial Group®                        Lincoln Financial Group is the marketing name for Lincoln National Corporation and its affiliates.



                                                                                                              The Lincoln National Life
                                                                                                                   Insurance Company
                                               EXHIBIT                                                           8801 Indian Hills Drive
December 12, 2013                                                                                               Omaha, NE 68114-4066

                                                    A                                                           toll free (800) 423-2765
                                                                                                                           www.LFG.com

Wanda Simmons
Nabholz Incorporated
612 Gar land Street :
Conway, AR 72032

Re:    Policy No. 000010073771 - Long Term Disability
       Group I.D. NABHOLZ

Dear Wanda Simmons:

Enclosed you will find Amendment No. 4 and a revised policy. As requested, we have amended the
above referenced policy to reflect a Waiting Period of "six months" with the Effective Date for the
Employee's coverage to be "the first of the month following or coinciding the date the Employee
becomes eligible for the coverage" . This amendment is effective January 1, 2014.

Revised certificates are located on The Lincoln National Life Insurance Company website,
www.lincoln4benefits.com. A supply of printed certificates can be requested from Client Services at
the telephone number or email address below.

It is very important that we receive a signed copy of the amendment for our records. Please fax the
signed copy to (877) 573-6177. If we do not hear from you within 30 days, payment of the
required premium will be considered acceptance of the amendment as issued.
If you have any questions on this change, please feel free to contact your broker or Customer Service
Professional at (800) 423-2765, Option 2; or via email at ClientServices@LFG.com. Thank you for
giving The Lincoln National Life Insurance Company an opportunity to serve you.

Sincerely,

The Lincoln National Life Insurance Company

Enclosures
             Case 4:20-cv-00825-BRW Document 1 Filed 07/10/20 Page 5 of 55



                                       AMENDMENT NO. 4


TO BE ATTACHED TO AND MADE PART OF GROUP POLICY NO.: 000010073771

ISSUED TO: Nabholz Incorporated


It is agreed that the above policy be replaced with the attached Policy, which is revised and dated
January 1, 2014.




The effective date of this amendment is January 1, 2014; but only with respect to disabilities incurred
on or after that date. Nothing contained in this amendment shall change any of the terms and conditions
of this Policy; except as stated above.


                                     THE LINCOLN NATIONAL LIFE INSURANCE COMPANY


                                                                Officer of the Company


Accepted by the Group Policyholder this - - - day of - - - - - - - - - - 20- - -


By
     - - - - - - - - - - - - - - - To~ - - - - - - - - - - - - - - -


GLllO0 AMEND.
          Case 4:20-cv-00825-BRW Document 1 Filed 07/10/20 Page 6 of 55


       The Lincoln National Life Insurance Company
                            A Stock Company      Home Office Location: Fort Wayne, Indiana
             Group Insurance Service Office: 8801 Indian Hills Drive, Omaha, NE 68114-4066 (402) 361-7300




In Consideration of the Application for this Policy made by

                                           Nabholz Incorporated
                                      (herein called the Policyholder)
and the payment of all premiums when due, The Lincoln National Life Insurance Company
agrees to make the payments provided in this Policy to the person or persons entitled to them.

Policy No.      000010073771                     Policy Effective Date:          October 1, 2005

Monthly Premium: .75 % of Total Covered Payroll per Month


Policy Anniversaries will be annual beginning on: January 1, 2015

The first premium is due on this Policy's Effective Date, and subsequent premiums are due on
November 1, 2005, and on the same day of each month thereafter.

This Policy is delivered in the state of Arkansas and subject to the laws of that jurisdiction.

The Lincoln National Life Insurance Company has executed this Policy at its Group Insurance
Service Office in Omaha, Nebraska this 12th day of December, 2013.




                      SECRETARY                                                    PRESIDENT




                 GROUP LONG-TERM DISABILITY INSURANCE POLICY




GL3001-LTD-1 10                                                                                 Policy Face Page
                Case 4:20-cv-00825-BRW Document 1 Filed 07/10/20 Page 7 of 55

                                                 TABLE OF CONTENTS


      Schedule of Benefits ............................................................................... 3

      Definitions .......................................................................................... 4

     General Provisions ................................................................................ 10

     Claims Procedures ................................................................................ 12

     Eligibility ........................................................................................... 16

     Effective Dates ..................................................................................... 16

     Individual Termination ........................................................................... 18

     Policy Termination ................................................................................ 19

     Premiums and Premium Rates .................................................................. 20

     Total Disability Monthly Benefit ............................................................... 21

     Progressive Income Benefit. ..................................................................... 22

     Partial Disability Monthly Benefit. ............................................................. 24

     Other Income Benefits ............................................................................ 26

     Recurrent Disability ............................................................................... 29

     Exclusions .......................................................................................... 30

     Specified Injuries or Sicknesses Limitation ................................................... 31

     Mandatory Vocational Rehabilitation Benefit Provision .................................... 33

     Reasonable Accommodation Benefit ........................................................... 34

     Prior Insurance Credit Upon Transfer of Insurance Carriers .............................. 35

     Family Income Benefit ........................................................................... 36

     Recovery Benefit For Commissioned Employees ............................................ 37

      Notice ............................................................................................... 38




GL3001-LTD-2
                                                              2                                                   01/01/14
               Case 4:20-cv-00825-BRW Document 1 Filed 07/10/20 Page 8 of 55
                                            Nabholz Incorporated
                                              000010073771

                                      SCHEDULE OF BENEFITS

PARTICIPATING EMPLOYERS: NABCO M & E
                         Nabholz, Inc.

ELIGIBLE CLASS means: Class 1         Executives

MINIMUM HOURS PER WEEK: 30
                               LONG-TERM DISABILITY BENEFITS

BENEFIT PERCENTAGE:         66 2/3%

MAXIMUM MONTHLY BENEFIT:              $15,000

MINIMUM MONTHLY BENEFIT:              $50

Long-Term Disability Benefits for PRE-EXISTING CONDITIONS will be subject to the Pre-Existing
Condition Exclusion on the Exclusion page.

ELIMINATION PERIOD: 90 calendar days of Disability caused by the same or a related Sickness or Injury,
which must be accumulated within a 180 calendar day period.

MAXIMUM BENEFIT PERIOD: (For Sickness, Injury, or Pre-Existing Conditions): The Insured
Employee's Social Security Normal Retirement Age, or the Maximum Benefit Period shown below
(whichever is later).

                           Age at Disability            Maximum Benefit Period
                           Less than Age 60                  To Age 65
                                  60                         60 months
                                  61                         48 months
                                  62                         42 months
                                  63                         36 months
                                  64                         30 months
                                  65                         24 months
                                  66                         21 months
                                  67                         18 months
                                  68                         15 months
                             69 and Over                     12 months

OWN OCCUPATION PERIOD means a period beginning at the end of the Elimination Period and ending at
the end of the Maximum Benefit Period for Insured Employees.

WAITING PERIOD:        Six months of continuous Active Work          (For date insurance begins, refer to
                       "Effective Dates" section)

CONTRIBUTIONS:        Insured employees are required to contribute to the cost of the Long-Term Disability
                      coverage.


GL3001-LTD-SB
                                                    3                                             01/01/14
               Case 4:20-cv-00825-BRW Document 1 Filed 07/10/20 Page 9 of 55
                                         N abholz Incorporated
                                            000010073771

                                     SCHEDULE OF BENEFITS

PARTICIPATING EMPLOYERS: NABCO M & E
                         Nabholz, Inc.
ELIGIBLE CLASS means: Class 2        All Full-Time Employees of Nabholz, Inc.

MINIMUM HOURS PER WEEK: 30

                               LONG-TERM DISABILITY BENEFITS

BENEFIT PERCENTAGE:         60%

MAXIMUM MONTHLY BENEFIT:              $8,000

MINIMUM MONTHLY BENEFIT:              $50

Long-Term Disability Benefits for PRE-EXISTING CONDITIONS will be subject to the Pre-Existing
Condition Exclusion on the Exclusion page.

ELIMINATION PERIOD: 90 calendar days of Disability caused by the same or a related Sickness or Injury,
which must be accumulated within a 180 calendar day period.

MAXIMUM BENEFIT PERIOD: (For Sickness, Injury, or Pre-Existing Conditions): The Insured
Employee's Social Security Normal Retirement Age, or the Maximum Benefit Period shown below
(whichever is later).

                           Age at Disability         Maximum Benefit Period
                           Less than Age 60               To Age 65
                                  60                      60 months
                                  61                      48 months
                                  62                      42 months
                                  63                      36 months
                                  64                      30 months
                                  65                      24 months
                                  66                      21 months
                                  67                      18 months
                                  68                      15 months
                             69 and Over                  12 months

OWN OCCUPATION PERIOD means a period beginning at the end of the Elimination Period and ending 24
months later for Insured Employees.
WAITING PERIOD:       : Six months of continuous Active Work        (For date insurance begins, refer to
                        "Effective Dates" section)
CONTRIBUTIONS:        Insured employees are required to contribute to the cost of the Long-Term Disability
                      coverage.


GL3001-LTD-SB
                                                  3-2                                              01/01/14
               Case 4:20-cv-00825-BRW Document 1 Filed 07/10/20 Page 10 of 55
                                            Nabholz Incorporated
                                               000010073771
                                     SCHEDULE OF BENEFITS

PARTICIPATING EMPLOYERS: NABCO M & E
                         Nabholz, Inc.
ELIGIBLE CLASS means: Class 3        All Full-Time Employees of NABCO M & E

MINIMUM HOURS PER WEEK: 30
                               LONG-TERM DISABILITY BENEFITS

BENEFIT PERCENTAGE:         60%

MAXIMUM MONTHLY BENEFIT:              $8,000

MINIMUM MONTHLY BENEFIT:              $50

Long-Term Disability Benefits for PRE-EXISTING CONDITIONS will be subject to the Pre-Existing
Condition Exclusion on the Exclusion page.

ELIMINATION PERIOD: 90 calendar days of Disability caused by the same or a related Sickness or Injury,
which must be accumulated within a 180 calendar day period.

MAXIMUM BENEFIT PERIOD: (For Sickness, Injury, or Pre-Existing Conditions): The Insured
Employee's Social Security Normal Retirement Age, or the Maximum Benefit Period shown below
(whichever is later).

                           Age at Disability              Maximum Benefit Period
                           Less than Age 60                    To Age 65
                                  60                           60 months
                                  61                           48 months
                                  62                           42 months
                                  63                           36 months
                                  64                           30 months
                                  65                           24 months
                                  66                           21 months
                                  67                           18 months
                                  68                           15 months
                             69 and Over                       12 months

OWN OCCUPATION PERIOD means a period beginning at the end of the Elimination Period and ending 24
months later for Insured Employees.

WAITING PERIOD:        Six months of continuous Active Work            (For date insurance begins, refer to
                       "Effective Dates" section)

CONTRIBUTIONS:        Insured employees are required to contribute to the cost of the Long-Term Disability
                      coverage.


GL3001-LTD-SB
                                                    3-3                                             01/01/14
               Case 4:20-cv-00825-BRW Document 1 Filed 07/10/20 Page 11 of 55
                                           Nabholz Incorporated
                                              000010073771

                                       SCHEDULE OF BENEFITS

PARTICIPATING EMPLOYERS: NABCO M & E
                         Nabholz, Inc.

ELIGIBLE CLASS means: Class 4         All Full-Time Employees of Nabholz Construction

MINIMUM HOURS PER WEEK: 30

                                LONG-TERM DISABILITY BENEFITS

BENEFIT PERCENTAGE:           60%

MAXIMUM MONTHLY BENEFIT:
                      \
                                       $8,000

MINIMUM MONTHLY BENEFIT:               $50

Long-Term Disability Benefits for PRE-EXISTING CONDITIONS will be subject to the Pre-Existing
Condition Exclusion on the Exclusion page.

ELIMINATION PERIOD: 90 calendar days of Disability caused by the same or a related Sickness or Injury,
which must be accumulated within a 180 calendar day period.

MAXIMUM BENEFIT PERIOD: (For Sickness, Injury, or Pre-Existing Conditions): The Insured
Employee's Social Security Normal Retirement Age, or the Maximum Benefit Period shown below
(whichever is later). ·

                             Age at Disability           Maximum Benefit Period
                             Less than Age 60                 To Age 65
                                    60                        60 months
                                    61                        48 months
                                    62                        42 months
                                    63                        36 months
                                    64                        30 months
                                    65                        24 months
                                    66                        21 months
                                    67                        18 months
                                    68                        15 months
                               69 and Over                    12 months

OWN OCCUPATION PERIOD means a period beginning at the end of the Elimination Period and ending 24
months later for Insured Employees.

WAITING PERIOD:           Six months of continuous Active Work        (For date insurance begins, refer to
                          "Effective Dates" section)

CONTRIBUTIONS:        Insured employees are required to contribute to the cost of the Long-Term Disability
                      coverage.


GL3001-LTD-SB
                                                   3-4                                             01/01/14
                    Case 4:20-cv-00825-BRW Document 1 Filed 07/10/20 Page 12 of 55
                                             DEFINITIONS

As used throughout this Policy, the following terms shall have the meanings indicated below. Other
parts of this Policy contain definitions specific to those provisions.
ACTIVE WORK or ACTIVELY AT WORK means an Employee's full-time performance of all Main
Duties of his or her Own Occupation, for the regularly scheduled number of hours, at:
   1.    the Employer's usual place of business; or
   2.    any other business location where the Employer requires the Employee to travel.
Unless disabled on the prior workday or on the day of absence, an Employee will be considered Actively at
Work on the following days:
   1.    a Saturday, Sunday or holiday that is not a scheduled workday;
   2.    a paid vacation day or other scheduled or unscheduled non-workday; or
   3.    a non-medical leave of absence of 12 weeks or less, whether taken with the Employer's prior
         approval or on an emergency basis.
This includes a Military Leave or an approved Family or Medical Leave that is not due to the Employee's
own health condition.
ANNUAL SALARY means the Insured                  Employee's     BASIC     MONTHLY        EARNINGS       or
PREDISABILITY INCOME multiplied by 12.

BASIC MONTHLY EARNINGS or PREDISABILITY INCOME means the Insured Employee's average
monthly base salary or hourly pay from the Employer before taxes on the Determination Date. The
"Determination Date" is the last day worked just prior to the date the Disability begins.
It also includes:
    1.   paid commissions averaged over the 12 months just prior to the Determination Date; or over
         the actual period of employment with the Employer just prior to that date, if shorter.
It does not include bonuses, overtime pay, or any other extra compensation. It does not include income from
a source other than the Employer. It will not exceed the amount shown in the Employer's financial records,
the amount for which premium has been paid, or the Maximum Covered Monthly Earnings permitted by this
Policy; whichever is less. (Maximum Covered Monthly Earnings equals the Maximum Monthly Benefit
divided by the Benefit. Percentage shown in the Schedule of Benefits.) Exception: For purposes of
determining the Partial Disability Monthly Benefit, Basic Monthly Earnings will not exceed the amount
shown in the Employer's financial records.




GL3001-LTD-3 10
                                                    4                                              01/01/14
                Case 4:20-cv-00825-BRW Document 1 Filed 07/10/20 Page 13 of 55
                                              DEFINITIONS
                                               (continued)

COMPANY means The Lincoln National Life Insurance Company, an Indiana corporation.                 Its Group
Insurance Service Office address is 8801 Indian Hills Drive, Omaha, Nebraska 68114-4066.
DAY or DATE means the period of time that begins at 12:01 a.m. and ends at 12:00 midnight, standard
time, at the Policyholder's place of business. When used with regard to effective dates, it means 12:01 a.m.
When used with regard to termination dates, it means 12:00 midnight.
DISABILITY or DISABLED means Total Disability or Partial Disability.
DISABILITY BENEFIT, when used with the term Retirement Plan, means a benefit that:
     1.   is payable under a Retirement Plan due to disability as defined in that plan; and
    2.    does not reduce the benefits that would have been paid as Retirement Benefits at the normal
          retirement age under the plan if the disability had not occurred.
If the payment of the benefit does cause such a reduction, the benefit will be deemed a Retirement Benefit as
defined in this Policy.

ELIMINATION PERIOD means the number of days of Disability during which no benefit is payable. The
Elimination Period is shown in the Schedule of Benefits. It applies as follows.
   1.    The Elimination Period:
         a.    begins on the first day of Disability; and
         b.    is satisfied when the required number of days is accumulated within a period
               which does not exceed two times the Elimination Period.
         During a period of Disability, the Insured Employee may return to full-time work, at
         his or her own or any other occupation, for an accumulated number of days not to
         exceed the Elimination Period.
   2.    Only days of Disability caused by the same or a related Sickness or Injury will count towards
         the Elimination Period. Days on which the Insured Employee returns to full-time work will
         not count towards the Elimination Period.
EMPLOYEE or FULL-TIME EMPLOYEE means a person:
  1. whose employment with the Employer is the person's main occupation;
  2. whose employment is for regular wage or salary;
  3. who is regularly scheduled to work at such occupation at least the Minimum Hours Per Week
     shown in the Schedule of Benefits;
  4. who is a member of an Eligible Class which is eligible for coverage under this Policy;
  5. who is not a temporary or seasonal employee; and
  6. who is a citizen of the United States or legally works in the United States.

EMPLOYER means the Policyholder. It includes any division, subsidiary or affiliated company named in
the Application or Participation Agreement.

EVIDENCE OF INSURABILITY means a statement of proof of an Employee's medical history. The
Company uses this to determine his or her acceptance for insurance or an increased amount of insurance.
Such proof will be provided at the Employee's own expense.




GL3001-LTD-3 10
                                                      5                                               01/01/14
                Case 4:20-cv-00825-BRW Document 1 Filed 07/10/20 Page 14 of 55
                                              DEFINITIONS
                                               (continued)

FAMILY OR MEDICAL LEAVE means an approved leave of absence that:
  1.  is subject to the federal FMLA law (the Family and Medical Leave Act of 1993 and any
      amendments to it) or a similar state law;
  2.  is taken in accord with the Employer's leave policy and the law which applies; and
  3. does not exceed the period approved by the Employer and required by that law.
Under the federal FMLA law, such leaves are permitted for up to 12 weeks in a 12-month period, as defined
by the Employer. The 12 weeks:
    1.    may consist of consecutive or intermittent work days; or
    2.    may be granted on a part-time equivalency basis.
If an Employee is entitled to a leave under both the federal FMLA law and a similar state law, he or she may _
elect the more favorable leave (but not both). If an Employee is on an FMLA leave due to his or her own
health condition on the date Policy coverage takes effect, he or she is not considered Actively at Work.
FULL-TIME, as it applies to the Partial Disability Monthly Benefit, means the average number of hours the
Insured Employee was regularly scheduled to work, at his or her Own Occupation, during the month just
prior to:
    1.     the date the Elimination Period begins; or
    2. the date an approved leave of absence begins, if the Elimination Period begins while the
          Insured Employee is continuing coverage during a leave of absence.
In no event will it exceed 40 hours per week.
GAINFUL OCCUPATION means any occupation in which the Insured Employee:
  1.  is or could reasonably become qualified, considering his or her education, training,
      experience, mental and physical abilities;
  2.  could reasonably find employment, considering the demand in the national labor force; and
  3.  could earn (or reasonably expect to earn) a before-tax income at least equal to 60 % of his or
      her Predisability Income, within 12 months of returning to work.
INJURY means an accidental bodily Injury that:
   1. requires treatment by a Physician; and
   2. directly, and independently of all other causes, results in a Disability that begins while the
      Insured Employee is insured under this Policy.
INSURANCE MONTH or POLICY MONTH means that period of time:
   1. beginning at 12:01 a.m. Standard Time, at the Policyholder's place of business on the first
      day of any calendar month; and
   2. ending at 12:00 midnight on the last day of the same calendar month.
INSURED EMPLOYEE means an Employee for whom Policy coverage is in effect.
MAIN DUTIES or MATERIAL AND SUBSTANTIAL DUTIES means those job tasks that:
  1.  are normally required to perform the Insured Employee's Own Occupation; and
  2.  could not reasonably be modified or omitted.
To determine whether a job task could reasonably be modified or omitted, the Company will apply the
Americans with Disabilities Act's standards concerning reasonable accommodation. It will apply the Act's
standards, whether or not:
    1.   the Employer is subject to the Act; or
    2.   the Insured Employee has requested such a job accommodation.
An Employer's failure to modify or omit other job tasks does not render the Insured Employee unable to
perform the Main Duties of the job.




GL3001-LTD-3 10
                                                     6                                                 01/01/14
               Case 4:20-cv-00825-BRW Document 1 Filed 07/10/20 Page 15 of 55
                                             DEFINITIONS
                                              (continued)

Main Duties include those job tasks:
     1. as described in the U.S. Department of Labor Dictionary of Occupational Titles; and
     2. as performed in the general labor market and national economy.
Main Duties are not limited to those specific job tasks as performed for a certain firm or at a certain work
site.
MEDICALLY APPROPRIATE TREATMENT means diagnostic services, consultation, care or services
that are consistent with the symptoms or diagnosis causing the Insured Employee's Disability. Such treatment
must be rendered:
    1.    by a Physician whose license and any specialty are consistent with the disabling condition;
          and
    2.    according to generally accepted, professionally recognized standards of medical practice.
MILITARY LEAVE means a leave of absence that:
  1.  is subject to the federal USERRA law (the Uniformed Services Employment and
      Reemployment Rights Act of 1994 and any amendments to it);
  2.  is taken in accord with the Employer's leave policy and the federal USERRA law; and
  3. does not exceed the period required by that law.
MONTHLY BENEFIT means the amount payable monthly by the Company to the Insured Employee who is
Totally Disabled or Partially Disabled.
OWN OCCUPATION or REGULAR OCCUPATION means the occupation, trade or profession:
  1. in which the Insured Employee was employed with the Employer prior to Disability; and
  2. which was his or her main source of earned income prior to Disability.
It means a collective description of related jobs, as defined by the U.S. Department of Labor Dictionary of
Occupational Titles. It includes any work in the same occupation for pay or profit, regardless of:
    1.   whether such work is with the Employer, with some other firm, or on a self-employed basis;
         or
    2.   whether a suitable opening is currently available with the Employer or in the local labor
         market.
OWN OCCUPATION PERIOD means a period as shown in the Schedule of Benefits.




GL3001-LTD-3 10
                                                     7                                              01/01/14
                Case 4:20-cv-00825-BRW Document 1 Filed 07/10/20 Page 16 of 55
                                               DEFINITIONS
                                                (continued)

PARTIAL DISABILITY or PARTIALLY DISABLED will be defined as follows:
    1.   During the Elimination Period and Own Occupation Period, it means that due to an Injury or
         Sickness the Insured Employee:
         a.   is unable to perform one or more of the Main Duties of his or her Own
              Occupation; or is unable to perform such duties full-time; and
         b.   is engaged in Partial Disability Employment.
   2.    After the Own Occupation Period, it means that due to an Injury or Sickness the Insured
         Employee:
         a.   is unable to perform one or more of the Main Duties of any Gainful Occupation;
              or is unable to perform such duties full-time; and
         b.   is engaged in Partial Disability Employment.
PARTIAL DISABILITY EMPLOYMENT means the Insured Employee is working at his or her Own
Occupation or any other occupation; however, because of a Partial Disability:
   1.   the Insured Employee's hours or production is reduced;
   2.   one or more Main Duties of the job are reassigned; or
   3.   the Insured Employee is working in a lower-paid occupation.
During Partial Disability Employment, his or her current earnings:
   1. must be at least 20 % of Predisability Income; and
   2.   may not exceed the percentage specified in the Partial Disability Benefit section.
PHYSICIAN means:
    1.   a legally qualified medical doctor who is licensed to practice medicine, to prescribe and
         administer drugs, or to perform surgery; or
   2.    any other duly licensed medical practitioner who is deemed by state law to be the same as a
         legally qualified medical doctor.
The medical doctor or other medical practitioner must be acting within the scope of his or her license. He or
she must be qualified to provide Medically Appropriate Treatment for the Insured Employee's disabling
condition.               '
Physician does not include the Insured Employee or a relative of the Insured Employee receiving treatment.
Relatives include:
   1.    the Insured Employee's spouse, siblings, parents, children and grandparents; and
   2.    his or her spouse's relatives of like degree.
POLICY means this group insurance Policy issued by the Company to the Policyholder.
POLICYHOLDER means the person, company, trust or other organization as shown on the Face Page of
this Policy.
PREDISABILITY INCOME-See Basic Monthly Earnings definition.

REGULAR CARE OF A PHYSICIAN or REGULAR ATTENDANCE OF A PHYSICIAN means the
Insured Employee:
    1. personally visits a Physician, as often as medically required according to standard medical
         practice to effectively manage and treat his or her disabling condition; and
    2.   receives Medically Appropriate Treatment, by a Physician whose license and any specialty
         are consistent with the disabling condition.
REGULAR OCCUPATION-See Own Occupation or Regular Occupation definition.




GL3001-LTD-3 10
                                                       8                                              01/01/14
                Case 4:20-cv-00825-BRW Document 1 Filed 07/10/20 Page 17 of 55
                                                DEFINITIONS
                                                 (continued)

RETIREMENT BENEFIT, when used with the term Retirement Plan, means a benefit that:
   1.    is payable under a Retirement Plan either in a lump sum or in the form of periodic payments;
   2.    does not represent contributions made by an Insured Employee (Payments representing
         Employee contributions are deemed to be received over the Insured Employee's expected
         remaining life, regardless of when they are actually received.); and
   3.    is payable upon:
         a.    early or normal retirement; or
         b.    disability (if the payment does reduce the benefit which would have been paid at
               the normal retirement age under the plan, if disability had not occurred).
RETIREMENT PLAN means a defined benefit or defined contribution plan that:
   1.    provides Retirement Benefits to Employees; and
   2.    is not funded wholly by Employee contributions.
The term shall not include any 40l(k), profit-sharing or thrift plan; informal salary continuance plan;
individual retirement account (IRA); tax sheltered annuity (TSA); stock ownership plan; or a non-qualified
plan of deferred compensation.
An Employer's Retirement Plan is deemed to include any Retirement Plan:
   1. which is part of any federal, state, county, municipal or association retirement system; and
   2. for which the Insured Employee is eligible as a result of employment with the Employer.
SICK LEAVE or SALARY CONTINUANCE PLAN means a plan that:
   1.    is established and maintained by the Employer for the benefit of Employees; and
   2.    continues payment of all or part of an Insured Employee's Predisability Income for a
         specified period after he or she becomes Disabled.
It does not include compensation the Employer pays an Insured Employee for work actually performed
during a Disability.
SICKNESS means illness, pregnancy or disease.

TOTAL COVERED PAYROLL means the total amount of Basic Monthly Earnings for all Employees
insured under this Policy.
TOTAL DISABILITY or TOTALLY DISABLED will be defined as follows:
    1.   During the Elimination Period and Own Occupation Period, it means that due to an Injury or
         Sickness the Insured Employee is unable to perform each of the Main Duties of his or her
         Own Occupation.
    2.   After the Own Occupation Period, it means that due to an Injury or Sickness the Insured
         Employee is unable to perform each of the Main Duties of any Gainful Occupation.
The loss of a professional license, an occupational license or certification, or a driver's license for any
reason does not, by itself, constitute Total Disability.
WAITING PERIOD means the period of time an Employee must be employed in an eligible class with the
Employer, before he or she becomes eligible to enroll for coverage under this Policy. The period of service
must be continuous, except as explained in the Eligibility provision captioned Prior Service Credit Towards
Waiting Period.




GL3001-LTD-3 10
                                                        9                                                     01/01/14
                Case 4:20-cv-00825-BRW Document 1 Filed 07/10/20 Page 18 of 55


                                          GENERAL PROVISIONS

ENTIRE CONTRACT. The entire contract between the parties shall consist of:
    1.   this Policy and any amendments to it;
    2.   the Policyholder's application (a copy of which is attached);
    3.   any Participating Employers' applications or Participation Agreements; and
    4.   any individual applications of the Insured Employees.
In the absence of fraud, all statements made by the Policyholder and by Insured Employees are
representations and not warranties. No statement made by an Insured Employee will be used to contest the
coverage provided by this Policy, unless:
    1.   it is contained in a written statement signed by that Insured Employee; and
    2.   a copy of the statement has been furnished to that Insured Employee.
AUTHORITY TO MAKE OR AMEND CONTRACT. Only a Company Officer located in the Company's
Group Insurance Service Office has the authority to:
   1.   determine the insurability of a group or any individual within a group;
   2.   make a contract in the Company's name;
   3.   amend or waive any provision of this Policy; or
   4.   extend the time for payment of any premium.
No change in this Policy will be valid, unless it is made in writing and signed by such a Company Officer.
INCONTESTABILITY. Except for the non-payment of premiums or fraud, the Company may not contest
the validity of this Policy after it has been in force for two years from its date of issue; and as to any Insured
Employee, after his or her coverage has been in force for two years during his or her lifetime. This clause
does not preclude, at any time, the assertion of defenses based upon:
    1.    this Policy's eligibility requirements, exclusions and limitations; and
    2.    other Policy provisions unrelated to the validity of coverage.
RESCISSION. The Company has the right to rescind any insurance for which Evidence of Insurability was
required, if:
    1.   an Insured Employee incurs a claim during the first two years of coverage; and
    2.   the Company discovers that the Insured Employee made a Material Misrepresentation on his
         or her application.
A "Material Misrepresentation" is an incomplete or untrue statement that caused the Company to issue
coverage that it would have disapproved, had it known the truth. "To rescind" means to cancel insurance
back to its effective date. In that event, the Company will refund all premium paid for the rescinded
insurance, less any benefits paid for the Insured Employee's claims. The Company reserves the right to
recover any claims paid in excess of such premiums.
NON-PARTICIPATION. This is a non-participating Policy. It will not share in the divisible surplus of the
Company.
INFORMATION TO BE FURNISHED. The Employer is required to furnish the Company any information
needed to administer this Policy, including:
   1.    information about Employees:
         a.   who become eligible for insurance;
         b. whose amounts of coverage change; or
         c.   whose eligibility or coverage ends;
   2.    occupational information and other facts that may be needed to manage a claim; and
   3.    any other information that the Company may reasonably require.
The Company may inspect any of the Employer's records that relate to this Policy, at any reasonable time.
Clerical error by the Employer:
    1.    will not void or terminate insurance that otherwise would be in effect;
    2.    will not result in insurance coverage that otherwise would not be in effect; and
    3.    will not continue insurance that otherwise would be terminated.
Once an error is discovered, a fair adjustment in premium will be made. If a premium adjustment involves
the return of unearned premium, the amount of the return will be limited to the 12-month period that precedes
the date the Company receives proof that such an adjustment should be made.
GL3001-LTD-7 04
                                                        10                                                01/01/14
               Case 4:20-cv-00825-BRW Document 1 Filed 07/10/20 Page 19 of 55

                                       GENERAL PROVISIONS
                                            (continued)

MISSTATEMENTS OF FACTS. If relevant facts about any person were misstated:
    1.    a fair adjustment of the premium will be made; and
    2.    the true facts will decide if and in what amount insurance is valid under this Policy.
If an Insured Employee's age has been misstated, any benefits shall be in the amount the paid premium would
have purchased at the correct age.

ACTS OF THE POLICYHOLDER. In administering this Policy, the Policyholder must:
  1.  treat Employees the same in like situations; and
  2.  allow the Company, without inquiry, to rely on its acts.

POLICYHOLDER'S AGENCY. For all purposes of this Policy, the Policyholder acts on its own behalf or
as the Employee's agent. Under no circumstances will the Policyholder be deemed the Company's agent.

CERTIFICATES. The Employer will be furnished with individual Certificates for delivery to each Insured
Employee. These Certificates summarize the benefits provided by this Policy. If there is a conflict between
this Policy and the Certificate, this Policy will control.

CONFORMITY WITH STATE STATUTES. If, on its effective date, any provision of this Policy conflicts
with any applicable law, the provision will be deemed to conform to the minimum requirements of the law.

CURRENCY. In admiq.istering this Policy:
  1. all Predisability Income will be expressed in U.S. dollars; and
  2. all premium and benefit amounts must be paid in U.S. dollars.

WORKERS' COMPENSATION OR STATE DISABILITY INSURANCE. This Policy does not replace
or provide benefits required by:
    1.   Workers' Compensation laws; or
    2.   any state disability insurance plan laws.

ASSIGNMENT. The rights and benefits under this Policy may not be assigned.




GL3001-LTD-7 04
                                                    11                                              01/01/14
                Case 4:20-cv-00825-BRW Document 1 Filed 07/10/20 Page 20 of 55

                                         CLAIMS PROCEDURES

NOTICE OF CLAIM. Written notice of claim must be given during the Elimination Period. The notice
must be sent to the Company's Group Insurance Service Office. It should include:
     1.    the Insured Employee's name and address; and
     2.    the number of this Policy.
If this is not possible, written notice must be given as soon as it is reasonably possible.

CLAIM FORMS. When notice of claim is received, the Company will send claim forms to the Insured
Employee. If the Company does not send the forms within 15 days, the Insured Employee may send the
Company written proof of Disability in a letter. It should state the date the Disability began, its cause and
degree. The Company will periodically send the Insured Employee additional claim forms.

PROOF OF CLAIM. The Company must be given written proof of claim within 90 days after the end of
the Elimination Period. When it is not reasonably possible to give written proof in the time required, the
claim will not be reduced or denied solely for this reason, if the proof is filed:
    1.   as soon as reasonably possible; and
    2.   in no event later than one year after it was required.
These time limits will not apply while an Insured Employee lacks legal capacity.

Proof of claim must be· provided at the Insured Employee's own expense. It must show the date the
Disability began, its cause and degree. Documentation must include:
     1.    completed statements by the Insured Employee and the Employer;
     2.    a completed statement by the attending Physician, which must describe any restrictions on
           the Insured Employee's performance of the duties of his or her Regular Occupation;
     3. proof of any other income received;
     4.    proof of any benefits available from other income sources, which may affect Policy benefits;
     5.    a signed authorization for the Company to obtain more information; and
     6.    any other items the Company may reasonably require in support of the claim.
Proof of continued Disability, Regular Care of a Physician, and any Other Income Benefits affecting the
claim must be given to the Company. This must be supplied within 45 days after the Company requests it. If
it is not, benefits may be denied or suspended.

EXAMINATION. The Company may have the Insured Employee examined:
  1. by a Physician, specialist or vocational rehabilitation expert of the Company's choice;
  2. as often as reasonably required while a claim or appeal is pending.

Any such exam will be at the Company's expense.

The Company may determine that (in its opinion) the Insured Employee has:
    1.    failed to cooperate with an examiner;
    2.    failed to take an exam scheduled by the Company; or
    3. postponed such an exam more than twice.
In that event, benefits may be denied or suspended, until the required exam is completed.

TIME OF PAYMENT OF CLAIMS. Benefits payable under this Policy will be paid immediately after the
Company receives complete proof of claim and confirms liability. After that:
   1.  Any benefits will be paid monthly, during any period for which the Company is liable. If
       benefits are due for less than a month, they will be paid on a pro rata basis. The daily rate
       will equal 1/30 of the Monthly Benefit.
  2.   Any balance, which remains unpaid at the end of the period of liability, will be paid
       immediately after the Company receives complete proof of claim and confirms liability.




GL3001-LTD-8 04 AR
                                                      12                                             01/01/14
                Case 4:20-cv-00825-BRW Document 1 Filed 07/10/20 Page 21 of 55

                                         CLAIMS PROCEDURES
                                              (continued)

TO WHOM PAYABLE. All benefits are payable to the Insured Employee, while living. After his or her
death, benefits will be payable as follows.
    1. Any Survivor Benefit will be payable in accord with that section.
    2. Any other benefits will be payable to the Insured Employee's estate.
If a benefit becomes payable to:
     1.   the Insured Employee's estate; or
    2. a minor or any other person who is not legally competent to give a valid receipt;
then up to $1,000 may be paid to any relative of the Insured Employee that the Company finds entitled to
payment. If payment is made in good faith to such a relative, the Company will not have to pay that benefit
again.
NOTICE OF CLAIM DECISION. The Company will send the Insured Employee a written notice of its
claim decision. If the Company denies any part of the claim, the written notice will explain:
    1. the reason for the denial, under the terms of this Policy and any internal guidelines;
    2.    how the Insured Employee may request a review of the Company's decision; and
    3. whether more information is needed to support the claim.
This notice will be sent within 15 days after the Company resolves the claim. It will be sent within 45 days
after the Company receives the first proof of claim, if reasonably possible.
Delay Notice. The Company may need more than 15 days to process the claim, due to matters beyond its
control. If so, an extension will be permitted. In that event, the Company will send the Insured Employee a
written delay notice:
    1. by the 15 th day after receiving the first proof of claim; and
    2.   every 30 days after that, until the claim is resolved.
The notice will explain:
     1. what additional information is needed to determine liability; and
     2. when a decision can be expected.
If the Insured Employee does not receive a written decision by the 105 th day after the Company receives the
first proof of claim, there is a right to an immediate review, as if the claim was denied.
Exception: The Company may need more information from the Insured Employee to process a claim. If so,
it must be supplied within 45 days after the Company requests it. The resulting delay will not count towards
the above time limits for claim processing.
REVIEW PROCEDURE.            Within 180 days after receiving a denial notice, the Insured Employee may
request a claim review by sending the Company:
    1. a written request; and
   2. any written comments or other items to support the claim.
The Insured Employee may review certain non-privileged information relating to the request for review.
The Company will review the claim and send the Insured Employee a written notice of its decision. The
notice will state the reasons for the Company's decision, under the terms of this Policy and any internal
guidelines. If the Company upholds the denial of all or part of the claim, the notice will also describe:
     1. any further appeal procedures available under this Policy;
     2. the right to access relevant claim information; and
     3. the right to request a state insurance department review, or to bring legal action.
This notice will be sent within 45 days after the Company receives the request for review, or within 90 days
if a special case requires more time.




GL3001-LTD-8 04 AR
                                                     13                                             01/01/14
                Case 4:20-cv-00825-BRW Document 1 Filed 07/10/20 Page 22 of 55

                                          CLAIMS PROCEDURES
                                               (continued)

Delay Notice. If the Company needs more than 45 days to process an appeal, in a special case:
   1.   an extension of up to 45 more days will be permitted; and
   2.   the Company will send the Insured Employee a written delay notice, by the 30th day after
        receiving the request for review.
The notice will explain:
   1. the special circumstances which require the delay;
   2.    whether more information is needed to review the claim; and
   3.    when a decision can be expected.
Exception: The Company may need more information from the Insured Employee to process an appeal. If
so, it must be supplied within 45 days after the Company requests it. The resulting delay will not count
towards the above time limits for appeal processing.
Claims Subject to ERISA (Employee Retirement Income Security Act of 1974). Before bringing a civil
legal action under the federal labor law known as ERISA, an employee benefit plan participant or beneficiary
must exhaust available administrative remedies. Under this Policy, the plan participant or beneficiary must
first seek two administrative reviews of the adverse claim decision, in accord with this section. After the
required reviews:
     1.   an ERISA plan participant or beneficiary may bring legal action under Section 502(a) of
          ERISA; and
     2.   the Company will waive any right to assert that he or she failed to exhaust administrative
          remedies.
SUBROGATION. The Company shall have the right to recover any Policy benefits paid for a Disability:
   1.    which is caused by a third party's wrongful act or negligence; and
   2.    for which the Insured Employee recovers from the third party or the third party's insurer.
The third party may be another person or an organization.
If a Disability appears to be someone else's fault or liability, Policy benefits will be paid for that Disability
only if the Insured Employee agrees:
    1.    to repay the Company for such benefits, to the extent that they are for the loss for which the
          Insured Employee recovers damages from the third party;
    2.    to allow the Company a lien on such damages and to hold them in trust for the Company; and
    3.    to execute any legal instruments the Company needs to secure the above rights.
If the Company pays such Policy benefits, the Company will be subrogated to the Insured Employee's rights
of recovery against the third party who is at fault or liable. The Insured Employee is required:
    1.    to actively purs,ue recovery; and
    2.    to cooperate in the Company's pursuit of recovery.
If he or she does not, Pqlicy benefits may be denied or suspended.

The Company has the right of first reimbursement out of any recovery (judgment, settlement or other
recovery) an Insured Employee is able to obtain even if the Insured Employee is not made whole.

These rights extend only to recovery of Policy benefits paid for the same or related Disability. The amount
of the repayment may be reduced by reasonable expenses the Insured Employee incurs in recovering from the
person at fault.
If recovery is made before Policy benefits are paid, the Company's liability under this Policy for that
Disability shall be reduced accordingly. If recovery is made after Policy coverage ends, the Insured
Employee must still repay the Company as described above.


GL3001-LTD-8 04 AR
                                                       14                                                  01/01/14
                Case 4:20-cv-00825-BRW Document 1 Filed 07/10/20 Page 23 of 55

                                        CLAIMS PROCEDURES
                                             (continued)

THIRD PARTY REIMBURSEMENT.                    The Insured Employee may be entitled to payment or
reimbursement from some other person or organization, through a legal action or claim. It must be caused by
the same or related Disability for which Policy benefits are payable. In that event, the Company shall have
the right to a lien on any recovery from that person or organization. The lien shall apply whether such
recovery is by judgment, settlement or otherwise. The amount of the lien will not exceed:
    1. the amount actually recovered for such Disability, less reasonable legal fees and expenses the
         Insured Employee paid to pursue the recovery; or
    2. the total amount of Policy benefits paid for the Disability (whichever is less).
If an Insured Employee is entitled to such payment or reimbursement, he or she is required to actively pursue
it. If he or she does not, Policy benefits may be denied or suspended. The Insured Employee must take no
action to prejudice the Company's right of reimbursement or lien. He or she must:
    1. execute any legal instruments; and
    2.    furnish any information the Company may reasonably require.
The Company has the ,right of first reimbursement out of any recovery (judgment, settlement or other
recovery) an Insured Employee is able to obtain even if the Insured Employee is not made whole.
RIGHT OF RECOVERY. If benefits have been overpaid on any short-term disability or long-term disability
claim, full reimbursement to the Company is required within 60 days. If reimbursement is not made, the
Company has the right to:
    1. reduce future benefits and suspend payment of the Minimum Monthly Benefit under this
         Policy, until full reimbursement is made;
    2. reduce benefits payable to the Insured Employee or his or her beneficiary under any group
         insurance policy issued by the Company, until full reimbursement is made; or
    3. recover such overpayments from the Insured Employee or his or her estate.
Such reimbursement is required whether the overpayment is due to:
   1. the Company's error in processing a claim;
   2. the Insured Employee's receipt of Other Income Benefits;
   3. fraud, misrepresentation or omission of relevant facts; or
   4.    any other reason.
LEGAL ACTIONS. No legal action to recover any benefits may be brought until 60 days after the required
written proof of claim has been given. No such legal action may be brought more than three years after the
date written proof of claim is required.
COMPANY'S DISCRETIONARY AUTHORITY. Except for the functions that this Policy clearly
reserves to the Policyholder or Employer, the Company has the authority to manage this Policy, interpret its
provisions, administer claims and resolve questions arising under it. The Company's authority includes (but
is not limited to) the right to:
    1. establish administrative procedures, determine eligibility and resolve claims questions;
    2. determine what information the Company reasonably requires to make such decisions; and
    3. resolve all matters when an internal claim review is requested.
Any decision the Company makes in the exercise of its authority shall be conclusive and binding; subject to
the Insured Employee's rights to request a state insurance department review or to bring legal action.
This provision does not apply to residents of California.




GL3001-LTD-8 04 AR
                                                     15                                              01/01/14
                Case 4:20-cv-00825-BRW Document 1 Filed 07/10/20 Page 24 of 55
                                              ELIGIBILITY

ELIGIBLE CLASSES. The classes of Employees eligible for insurance are shown in the Schedule of
Benefits. The Company has the right to review and terminate any or all classes eligible under this Policy, if
any class ceases to be covered by this Policy.
ELIGIBILITY DATE. An Employee becomes eligible for coverage provided by this Policy on the later of:
   1.  this Policy's date of issue; or
   2.  the date the Waiting Period is completed.
Prior Service Credit Towards Waiting Period. The Waiting Period is shown in the Schedule of Benefits.
Prior service in an Eligible Class will apply toward the Waiting Period, when:
    1.   a former Employee is rehired within one year after his or her employment ends; or
    2.    an Employee returns from an approved Family or Medical Leave within:
         a.     the 12-week leave period required by federal law; or
         b.     any longer period required by a similar state law; or
    3.    an Employee returns from a Military Leave within the period required by federal USERRA
          law.
                                           EFFECTIVE DATES
EFFECTIVE DATE. An Employee's initial amount of coverage becomes effective at 12:01 a.m. on the
latest of:
    1. the first day of the Insurance Month coinciding with or next following the date the Employee
           becomes eligible for the coverage;
    2.     the date the Employee resumes Active Work, if not Actively at Work on the day he or she
           becomes eligible;
    3.     the date the Employee makes written application for coverage and signs;
           a.    a payroll deduction order, if the Employees pay any part of the Policy premium;
                 or
           b.    an order to pay premiums from the Employee's Flexible Benefits Plan account,
                 if premiums are paid through such an account; or
    4.     the date the Company approves the Employee's Evidence of Insurability, if required.
Any increased or additional coverage becomes effective at 12:01 a.m. on the latest of:
   1. the first day of the Insurance Month coinciding with or next following the date on which the
        Insured Employee becomes eligible for the increase, if Actively at Work on that day;
   2.    the date the Insured Employee resumes Active Work, if not Actively at Work on the day the
         increase would otherwise take effect; or
   3. the date any required Evidence of Insurability is approved by the Company.
Any decrease will take effect on the day of the change, whether or not the Insured Employee is Actively at
Work.
EVIDENCE OF INSURABILITY. Evidence of Insurability satisfactory to the Company must be submitted
(at the Employee's expense) when:
     1.  an Employee makes written application for coverage (or an increased amount of coverage)
         more than 31 days after becoming eligible for the coverage;
     2.  an Employee makes written application to enroll for coverage after he or she has requested:
         a.   to cancel insurance;
         b. to stop payroll deductions for the insurance; or
         c.   to stop premium payments from the Flexible Benefits Plan account;
     3. coverage is elected after the Employee has caused insurance to lapse, by failing to pay the
         required premium when due; or
     4.  optional, supplemental or voluntary coverage is elected in excess of any Guaranteed Issue
         Amounts shown in the Schedule of Benefits.




GL3001-LTD-9 04
                                                     16                                              01/01/14
                Case 4:20-cv-00825-BRW Document 1 Filed 07/10/20 Page 25 of 55
                                           EFFECTIVE DATES
                                              (Continued)

EFFECTIVE DATE FOR CHANGE IN ELIGIBLE CLASS.                          An Insured Employee may become a
member of a different Eligible Class. Coverage under the different Eligible Class will be effective:
  1.   on the first day of the Insurance Month coinciding with or next following the date of the
       change;
  2.   except as stated in the Effective Date provision for increases or decreases.
REINSTATEMENT RIGHTS. If an Insured Employee's coverage terminates due to one of the following
breaks in service, he or she will be entitled to reinstate the coverage upon resuming Active Work with the
Employer within the required timeframe. "Reinstatement" or "to reinstate" means to re-enroll for Policy
coverage, without satisfying a new Waiting Period or providing Evidence of Insurability. Reinstatement is
available upon:
    1.    return from an approved Family or Medical Leave within:
          a.    the 12-week period required by federal law; or
         b. any longer period required by a similar state law;
    2. return from a Military Leave within the period required by federal USERRA law;
    3. return from any other approved leave of absence within six months after the leave begins;
    4.    return within 12 months following a lay off; or
    5.    return within 12 months following termination of employment for any other reason.
To reinstate coverage, the Employee must apply for coverage or be re-enrolled within 31 days after resuming
Active Work in an Eligible Class. The reinstated amount of insurance may not exceed the amount that
terminated. Reinstatement will take effect on the date the Insured Employee returns to Active Work.
If the above conditions are met, then:
     1.   the months of leave will count towards any unmet Pre-Existing Condition Exclusion period;
          and
     2.   a new Pre-Existing Condition Exclusion will not apply to the reinstated amount of insurance.
A new Pre-Existing Condition Exclusion will apply to any increased amount of insurance.




GL3001-LTD-9 04
                                                      17                                                 01/01/14
               Case 4:20-cv-00825-BRW Document 1 Filed 07/10/20 Page 26 of 55

                                    INDIVIDUAL TERMINATION

INDIVIDUAL TERMINATION OF COVERAGE. An Insured Employee's coverage will terminate at
12:00 midnight on the earliest of:
   1. the date this Policy or the Employer's participation terminates; (but without prejudice to any
        claim incurred prior to termination);
   2. the date the Insured Employee's Class is no longer eligible for insurance;
   3. the date such Insured Employee ceases to be a member of an Eligible Class;
   4.   the last day of the Insurance Month in which the Insured Employee requests termination;
   5. the last day of the last Insurance Month for which premium payment is made on the Insured
        Employee's behalf;
   6.   the end of the period for which the last required premium has been paid;
   7. with respect to a particular insurance benefit, the date the portion of this Policy providing
        that benefit terminates;
   8. the date the Insured Employee's employment with the Employer terminates; unless coverage
        is continued as provided below; or
   9. the date the Insured Employee enters the armed services of any state or country on active
        duty, except for duty of 30 days or less for training in the Reserves or National Guard. (If
        the Insured Employee sends proof of military service, the Company will refund any unearned
        premium.)
CONTINUATION RIGHTS. Ceasing Active Work results in termination of the Insured Employee's
eligibility for insurance, but coverage may be continued as follows.
   1.   Disability. If an Insured Employee is absent due to Total Disability, or is engaged in Partial
        Disability Employment, coverage may be continued during:
        a.   the Elimination Period; provided the Company receives the required premium
             from the Employer; and
        b. the period for which benefits are payable, without payment of premium.
        Premium payments will be waived from the satisfaction of the Elimination Period until the
        end of the period for which benefits are payable. If coverage is to be continued following a
        period for which premiums were waived, premium payments must be resumed, as they
        become due. ·
   2.   Family or Medical Leave. If an Insured Employee goes on an approved Family or Medical
        Leave, and is not entitled to the more favorable continuation available during Disability,
        coverage may be continued, until the earliest of:
        a.   the end of the leave period approved by the Employer;
        b. the end of the 12-week leave period required by federal law, or any more
             favorable period required by a similar state law;
        c.   the date the Insured Employee notifies the Employer that he or she will not
             return; or
        d.   the date the Insured Employee begins employment with another employer.
        The required premium payments must be received from the Employer, throughout the period
        of continued coverage.
   3.   Military Leave. If an Insured Employee goes on a Military Leave, coverage may be
        continued for the same period allowed for an approved Family or Medical Leave. The
        required premium payments must be received from the Employer, throughout the period of
        continued coverage.
   4.   Lay-off or Other Leave. When an Insured Employee ceases work due to a temporary lay-
        off, or due to an approved leave of absence (other than an approved Family or Medical
        Leave or a Military Leave); coverage may be continued for three Insurance Months after the
        lay-off or leave begins. The required premium payments must be received from the
        Employer, throughout the period of continued coverage.



GL3001-LTD-10 04
                                                     18                                              01/01/14
                Case 4:20-cv-00825-BRW Document 1 Filed 07/10/20 Page 27 of 55

                                     INDIVIDUAL TERMINATION
                                            (Continued)
Conditions. In administering the above continuation(s), the Employer must not act so as to discriminate
unfairly among Employees in similar situations. Insurance may not be continued when an Insured Employee
ceases Active Work due to a labor dispute, strike, work slowdown or lockout.
INDIVIDUAL TERMINATION DURING DISABILITY. Termination of an Insured Employee's coverage
during a Disability will have no effect on benefits payable for that period of Disability.

                                        POLICY TERMINATION

POLICY TERMINATION BY THE COMPANY. To terminate this Policy, the Company must give the
Group Policyholder at least 31 days advance written notice of its intent to do so. The Company may
terminate this Policy on the due date of any premium if:
    1.   the number of Insured Employees totals less than 10;
    2.   for Class 1: part of the premium is paid by the Insured Employee and less than 100% of
         those eligible for coverage are insured and
         for Classes 2 - 4: part of the premium is paid by the Insured Employee and less than 50% of
         those eligible for coverage are insured and;
    3.   all of the premium is paid by the Policyholder and less than 100 % of those eligible for
         coverage are insured;
    4.   the Policyholder, without good cause, fails to:
         a.    promptly furnish any information which the Company may reasonably require;
         b. perform its duties pertaining to this Policy in good faith;
    5.   the Employer ceases to be covered under the state Workers' Compensation program or any
         other program of like intent.
    6.   the Company terminates all other policies where permitted by their terms, which provide
         long-term disability benefits in the same state in which this Policy was issued; or
    7.   state law otherwise requires this Policy to be terminated.
POLICY TERMINATION BY THE POLICYHOLDER. The Policyholder may terminate this Policy at
any time by giving the Company advance written notice. This Policy will then terminate on:
    1.   the date the Company receives the notice; or
   2.    some later date on which the Policyholder and the Company have agreed.
However, termination will not become effective during any period for which premium has been paid to the
Company. The Policyholder remains liable for the payment of premiums to the date of termination.
AUTOMATIC POLICY TERMINATION. If any premium is not paid before the end of the Grace Period;
then this Policy will terminate at the end of the Grace Period, without any action on the Company's part. The
Policyholder remains liable for the payment of premiums to the date of termination.
POLICY TERMINATION DURING DISABILITY. Termination of this Policy or an Employer's
participation during a Disability shall have no effect on benefits payable to the Insured Employee for that
period of Disability.




GL3001-LTD-10 04
                                                     19                                              01/01/14
                Case 4:20-cv-00825-BRW Document 1 Filed 07/10/20 Page 28 of 55

                                  PREMIUMS AND PREMIUM RATES

PAYMENT OF PREMIUM. No coverage provided by this Policy will be in effect until the first premium
for such coverage is paid. For coverage to remain in effect, the Employer must pay each subsequent
premium on or before its due date at the Company's Group Insurance Service Office. The premium must be
paid in U.S. dollars.
PREMIUM RA TES. The initial premium rates for this Policy are shown on the Face Page of this Policy.
Premium rates are subject to change.
PREMIUM RATE CHANGE. The Company may change any premium rate on any of the following dates:
  1.  the date this Policy's terms are changed;
  2.  the date the Company's liability is changed due to a change in federal, state, or local law;
  3.  the date the Company's liability is changed because the Policyholder (or any covered
      division, subsidiary or affiliated company):
      a.    relocates, dissolves or merges, or is added to or removed from this Policy; or
      b.    ceases to be covered by the state Workers' Compensation program or any other
            program of like intent; or
      c.    ceases to provide or reduces Sick Leave or Salary Continuance Plan benefits;
  4.  the date any coverage for one or more classes ceases to be provided under this Policy;
  5.  the date the number of Insured Employees changes by 25 % or more from the enrollment on
      the date this Policy took effect, or the most recent Rate Guarantee Date expired, if later;
  6.  on any premium due date on or after this Policy's first anniversary, or any later rate
      guarantee date agreed upon by the Company.

Unless the Company an~ the Policyholder agree otherwise, the Company will give at least 31 days' advance
written notice of any increase in premium rates.
MONTHLY PREMIUM AMOUNT. The amount of monthly premium due on each due date will be the
Total Covered Payroll multiplied by the premium rate. Changes will not be pro-rated daily. Instead,
premium will be adjusted as follows.
   1.   When an Insured Employee's insurance (or increased amount of insurance) takes effect,
        premium will be charged from the monthly due date coinciding with or next following that
        change.
   2.   When all or part of an Insured Employee's insurance terminates, the applicable premium will
        cease on the monthly due date coinciding with or next following that termination.
   3.   When premiums are paid other than monthly, increases or decreases will result in an
        adjustment from the premium due date coinciding with or next following that change.
The above manner of charging premium is for accounting purposes only.           It will not extend insurance
coverage beyond a date it would have otherwise terminated.
Each premium payment will include any adjustments in past premiums, which are needed due to changes that
have not yet been taken into account. If a premium adjustment involves a return of unearned premium, the
amount of the return will be limited to the prior 12-month period.
GRACE PERIOD. A Grace Period of 31 days from the due date will be allowed for the payment of each
premium after the first. · This Policy will remain in effect during the Grace Period. The Policyholder will be
liable to the Company for the payment of all premiums due for the period this Policy remains in effect,
however.
WAIVER OF PREMIUM. Premium will be administered as follows during any period for which benefits
are payable.
    1.   Premium payments are waived for an Insured Employee who is Disabled:
         a.   from the first premium due date following the satisfaction of the Elimination
              Period;
         b.   until the end of any period for which benefits are payable.
    2.   If coverage is to be continued following a period during which premiums were waived,
         premium payments must be resumed as they become due.


GL3001-LTD-11 04
                                                     20                                               01/01/14
                Case 4:20-cv-00825-BRW Document 1 Filed 07/10/20 Page 29 of 55

                               TOTAL DISABILITY MONTHLY BENEFIT
BENEFIT. The Company will pay a Total Disability Monthly Benefit to an Insured Employee, after the
completion of the Elimination Period, if he or she:
   1.    is Totally Disabled;
   2.    becomes Disabled while insured for this benefit;
   3.    is under the Regular Care of a Physician; and
   4.    at his or her own expense, submits proof of continued Total Disability and Physician's care
         to the Company upon request.
The Total Disability Monthly Benefit will cease on the earliest of:
   1. the date the Insured Employee ceases to be Totally Disabled or dies;
   2.   the date the Maximum Benefit Period ends; or
   3.   the date the Insured Employee is able, but chooses not to engage in Partial Disability
        Employment:
        a.    in his or her Own Occupation, during the Own Occupation Period; or
        b.    in any Gainful Occupation, after the Own Occupation Period.
Proportional benefits will be paid for a partial month of Total Disability.
At the Company's option, Total Disability Monthly Benefit payments may also be denied or suspended on
any of the following dates:
    1. the date the Insured Employee (without good cause):
         a.     fails to take a required medical exam;
         b.     fails to cooperate with the examiner; or
         c.     postpones a required exam more than twice;
   2.    the 45 th day after the Company mails a request for additional proof, if not given;
   3.    the 45 th day after the Company mails a request for proof of the Insured Employee's
         application for any Other Income Benefits to which he or she may be entitled, if not given;
         or
   4.    the date the Insured Employee (without good cause) refuses to participate in good faith in a
         vocational rehabilitation program approved by the Company; if this Policy includes a
         Mandatory Vocational Rehabilitation Benefit provision.
AMOUNT. The amount of the Total Disability Monthly Benefit equals:
  1. the Insured Employee's Basic Monthly Earnings multiplied by the Benefit Percentage
     (limited to the Maximum Monthly Benefit); minus
  2. Other Income Benefits.
The amount of the Total Disability Monthly Benefit will not be less than the Minimum Monthly Benefit,
unless the Minimum Monthly Benefit plus Other Income Benefits would exceed 100 % of the Insured
Employee's Basic Monthly Earnings.
The Benefit Percentage, Maximum Monthly Benefit, Minimum Monthly Benefit, and Maximum Benefit
Period are shown in the Schedule of Benefits.




GL3001-LTD-12 10                                                              Any Gainful 0cc, Standard lnteg.
                                                        21                                             01/01/14
                Case 4:20-cv-00825-BRW Document 1 Filed 07/10/20 Page 30 of 55


                                  PROGRESSIVE INCOME BENEFIT

EFFECTIVE DATE. An Insured Employee will become insured for the Progressive Income Benefit on:
   1. the effective date of his or her coverage for Long Term Disability Benefits under this Policy;
      or
  2.  the effective date of this provision, if it is added later by amending this Policy.
Exception: The effective date will be delayed for an Insured Employee who is unable to perform one or
more Activities of Daily Living or suffers from a Cognitive Impairment on that date. In that event, the
Insured Employee will become insured for this benefit on the first day he or she:
    1.   is able to safely and completely perform all of the Activities of Daily Living without another
         person's active, hands-on help; or
    2.   no longer suffers from a Cognitive Impairment.
BENEFIT. After completion of the Elimination Period shown in the Schedule of Insurance, the Company
will pay an additional monthly benefit to an Insured Employee; if he or she:
    1.   is receiving Total Disability or Partial Disability Monthly Benefits under this Policy; and
    2.   submits proof of suffering the Loss of Activities of Daily Living or a Cognitive Impairment
         (as defined below).
Proof must be submitted at the Insured Employee's own expense.
AMOUNT. The amount of the Progressive Income Benefit:
    1.   will equal 10 %. of the Insured Employee's Basic Monthly Earnings; but
   2.    will not exceed the Maximum Monthly Benefit for Long Term Disability Benefits, or $5,000
         per month (whichever is less).
The Maximum Monthly Benefit for Long Term Disability Benefits is shown in the Schedule of Insurance.
The Progressive Income. Benefit will not be reduced by any Other Income Benefits, or by earnings from any
form of employment.
DURATION. This Progressive Income Benefit will cease on the earliest of:
     1.   the date the In~ured Employee no longer suffers from the Loss of Activities of Daily Living
          or Cognitive Impairment (as defined below);
     2.   the date the Insured Employee is no longer entitled to Total Disability or Partial Disability
          Monthly Benefits under this Policy;
     3.   the date the Maximum Benefit Period ends; or
     4.   the date the Insured Employee dies.
If this Policy includes a Family Income Benefit, the amount paid to the Eligible Surviving Spouse or Children
will not increase due to the Insured Employee's receipt of this Progressive Income Benefit.
DEFINITIONS
"Loss of Activities of Daily Living" means that, due to an Injury or Sickness, the Insured Employee has lost
the ability to safely and completely perform two or more of the following six Activities of Daily Living
without another person's active, hands-on help with all or most of the activity.
The six Activities of Daily Living are:
    1.    Bathing - washing self in a tub, in a shower or by sponge bath; with or without equipment.
    2.    Dressing - putting on, taking off, fastening or unfastening garments, any medically necessary
          braces, or any artificial limbs normally worn.
    3.    Toileting - getting to, from, on and off toilet; and performing related personal hygiene.
    4.    Transferring - moving in and out of bed, chair or any wheelchair; with or without
          equipment such as canes, walkers, crutches, grab bars, other support devices, or mechanical
          or motorized devices.
    5.    Continence - voluntarily maintaining control of bladder and bowel function; or performing
          related personal hygiene, including care of any catheter or colostomy bag, if not continent.
    6.    Eating - once food is prepared and made available, getting nourishment into one's body by
          any means. This includes eating from a table, tray or container (such as a bowl or cup); or
          using special equipment (such as a feeding tube or intravenous tube).



GL3001-LTD-12D 01                                                                               ADL Benefit
                                                     22                                              01/01/14
                Case 4:20-cv-00825-BRW Document 1 Filed 07/10/20 Page 31 of 55

                                   PROGRESSIVE INCOME BENEFIT
                                            (continued)

"Cognitive Impairment" means that due to an Injury or Sickness, the Insured Employee:
   1.   has suffered a permanent deterioration or loss of cognitive or intellectual capacity; and
  2.    requires another person's active, hands-on help or verbal cues to prevent harm to self or
        others, due to that impairment.

The impairment must be diagnosed by a Physician based upon clinical evidence and reliable standardized tests
of short or long-term memory; orientation as to person, place and time; and deductive or abstract reasoning.
It may result from moderate to severe head trauma, stroke, Alzheimer's disease or other form of irreversible
dementia.
"Mental Sickness" as used in this provision, means any emotional, behavioral, psychological, personality,
adjustment, mood or stress-related abnormality, disorder, disturbance, dysfunction or syndrome; regardless
of its cause. It includes, but is not limited to:
     1.   schizophrenia or schizoaffective disorder;
    2.    bipolar affective disorder, manic depression, or other psychosis; and
     3.   obsessive-compulsive, depressive, panic or anxiety disorders.
These conditions are usually treated by a psychiatrist, a clinical psychologist or other qualified mental health
care provider. Treatment usually involves psychotherapy, psychotropic drugs or similar methods of
treatment.

Mental Sickness does not include irreversible dementia resulting from stroke; trauma; viral infection;
Alzheimer's disease; or other conditions which are not usually treated by a mental health care provider using
psychotherapy, psychotropic drugs, or similar methods of treatment.
"Pre-Existing Condition," as used in this provision, means a Sickness or Injury for which the Insured
Employee received treatment within 3 months prior to his or her effective date for this benefit. Treatment
includes a Physician's consultation, care and services; diagnostic measures; and the prescription, refill or
taking of prescribed drugs or medicines.

EXCLUSIONS AND LIMITATIONS

Prior Disability. This benefit will not be payable during a period of Disability which begins before the
Insured Employee's effective date of coverage under this benefit.

Pre-Existing Conditions. This benefit will not be payable for a Loss of Activities of Daily Living or
Cognitive Impairment:
   1.    which is caused or contributed to by, or results from a Pre-Existing Condition (as defined
         above); and
   2.    which begins in the first 12 months after the Insured Employee's effective date under this
         benefit.

Mental Sickness and Substance Abuse. This benefit will not be payable during a period of Disability which
is caused or contributed to by or results from a Mental Sickness, alcoholism, or voluntary use of a Controlled
Substance; unless prescribed by a Physician. Controlled Substances are those defined as such in Title II of
the Comprehensive Drug Abuse Prevention and Control Act of 1970, and any amendments to it.

Other Provisions. This benefit will be subject to all of the Definitions, Exclusions, Proof of Claim, Waiver
of Premium and other provisions of this Policy.




GL3001-LTD-12D 01                                                                                 ADL Benefit
                                                       23                                               01/01/14
                 Case 4:20-cv-00825-BRW Document 1 Filed 07/10/20 Page 32 of 55

                              PARTIAL DISABILITY MONTHLY BENEFIT

BENEFIT. The Company will pay a Partial Disability Monthly Benefit to an Insured Employee, after
completion of the Elimination Period, if he or she:
   1.    is Disabled;
   2.    becomes Disabled while insured for this benefit;
   3.    is engaged in Partial Disability Employment;
   4.    is earning at least 20% of Predisability Income when Partial Disability Employment begins;
   5.    is under the Regular Care of a Physician; and
   6.    at his or her own expense, submits proof of continued Partial Disability, Physician's care and
         reduced earnings to the Company upon request.
The Insured Employee does not have to be Totally Disabled prior to receiving Partial Disability Monthly
Benefits. The Elimination Period may be satisfied by days of Total Disability, Partial Disability or any
combination of these.

The Partial Disability Monthly Benefit will cease on the earliest of:
   1.    the date the Insµred Employee ceases to be Partially Disabled or dies;
   2.    the date the Maximum Benefit Period ends;
   3.    the date the Insured Employee earns more than:
         a.    99 % of l>redisability Income, until Partial Disability Monthly Benefits have
               been paid for 24 months for the same period of Disability; or
         b.    60% of Predisability Income, after Partial Disability Monthly Benefits have
               been paid' for 24 months for the same period of Disability;
   4.    the date the Insured Employee is able, but chooses not to work full-time:
         a.    in his or her Own Occupation, during the Own Occupation Period; or
         b.    in any Gainful Occupation, after the Own Occupation Period.

Proportional benefits will be paid for a partial month of Partial Disability.
At the Company's option, Partial Disability Monthly Benefit payments may also be denied or suspended on
any of the following dates:
    1.   the date the Insured Employee (without good cause):
         a.     fails to take a required medical exam;
         b.     fails to cooperate with the examiner; or
         c.     postpones, a required exam more than twice;
    2.   the 45 th day after the Company mails a request for additional proof, if not given;
    3.   the 45 th day after the Company mails a request for proof of the Insured Employee's
         application for any Other Income Benefits to which he or she may be entitled, if not given;
         or
    4.   the date the Insured Employee (without good cause) refuses to participate in good faith in a
         vocational rehabilitation program approved by the Company; if this Policy includes a
         Mandatory Vocational Rehabilitation Benefit provision.




GL3001-LTD-13 05                                                                Any Gainful 0cc Def. Res
                                                        24                                       01/01/14
                Case 4:20-cv-00825-BRW Document 1 Filed 07/10/20 Page 33 of 55


                             PARTIAL DISABILITY MONTHLY BENEFIT
                                          (Continued)

BENEFIT AMOUNT. The Partial Disability Monthly Benefit will replace the Insured Employee's Lost
Earning Capacity; provided it does not exceed the Total Disability Monthly Benefit, which would otherwise
be payable during Total Disability without the Partial Disability Employment.

Thus, the amount of the Partial Disability Monthly Benefit will equal the lesser of A or B below.

   A.    LOST EARNING CAPACITY: The Insured Employee's Predisability Income, minus all
         Other Income Benefits (including earnings and potential earnings from Partial Disability
         Employment).

   B.    TOTAL DISABILITY MONTHLY BENEFIT otherwise payable:
         1. The Insured Employee's Predisability Income multiplied by the Benefit
            Percentage (limited to the Maximum Monthly Benefit); minus
         2. Other Income Benefits, except for earnings and potential earnings from Partial
            Disability Employment.

The Partial Disability Monthly Benefit will never be less than the Minimum Monthly Benefit. The Benefit
Percentage, Maximum Monthly Benefit, Minimum Monthly Benefit, and Maximum Benefit Period are shown
in the Schedule of Benefits.

FULL EARNING CAPACITY. Potential earnings from Partial Disability Employment will be estimated by
the Company, when the Insured Employee is able to increase his or her earnings:
    1.  during the Own Occupation Period, by increasing the number of hours worked or duties
        performed in his or her regular occupation, but chooses not to do so; or
    2.  after the Own Occupation Period, by increasing the number of hours worked or duties
        performed in any Gainful Occupation; but chooses not to do so.

Such potential earnings will reduce the Partial Disability Monthly Benefit amount payable, while the Insured
Employee is not working to his or her full earning capacity. Gainful Occupation will be defined as shown in
the Total Disability Monthly Benefit section.




                                    Progressive Calculation, Full Capacity
                                                                                        For Classes 1, 2, 3, 4
GL3001-LTD-13.6
                                                      25                                              01/01/14
                 Case 4:20-cv-00825-BRW Document 1 Filed 07/10/20 Page 34 of 55


                                      OTHER INCOME BENEFITS

OTHER INCOME BENEFITS means benefits, awards, settlements or Earnings from the following sources.
These amounts will be offset, in determining the amount of the Insured Employee's Monthly Benefit. Except
for Retirement Benefits and Earnings, these amounts must result from the same Disability for which a
Monthly Benefit is payable under this Policy.

Workers' Compensation. Any benefits for which the Insured Employee is eligible under a law that
compensates for job related Injury or Sickness. This includes:
     1.   any Workers' Compensation or occupational disease law;
    2.    the Jones Act;
     3.   the Longshoreman's and Harbor Worker's Act;
    4.    the Maritime Doctrine of Maintenance, Wages or Cure; or
    5. any plan provided in place of one of the above plans.
It includes any benefits for partial or total disability, whether temporary or permanent. It also includes any
benefits for vocational rehabilitation.

Other Compulsory Benefits. Any disability income benefits the Insured Employee is eligible to receive
under any other compulsory benefit act or law. This includes (but is not limited to):
   1.    state temporary disability income benefit laws;
   2.   state no fault auto insurance laws; or
   3.   any other compulsory benefit act or law.

Other Insurance Plans. Any disability income benefits for which the Insured Employee is eligible under:
   1.   any other group insurance plan (except credit or mortgage insurance);
   2.   any no fault auto plan; or
   3.   any auto liability insurance policy.

Employee Benefit Plans. Any disability income benefits for which the Insured Employee is eligible under
the Employer's Sick Leave or Salary Continuance Plan. This does not include vacation pay, severance pay
or pay for work actually. performed during a Disability.

Employer's Retirement Plan. Any Disability Benefits or Retirement Benefits the Insured Employee receives
under the Employer's Retirement Plan.

Social Security and other Government Retirement Plans. The following Social Security or other
Government Retirement Plan benefits will be offset:
   1.   disability benefits for which the Insured Employee is eligible; and for which any spouse or
        child is eligible, because of the Insured Employee's Disability;
   2.   unreduced retirement benefits for which the Insured Employee is eligible; and for which
        any spouse or child is eligible, because of the Insured Employee's eligibility for unreduced
        retirement benefits; or
   3.   reduced retirement benefits actually received by the Insured Employee; and by any spouse
        or child, because of the Insured Employee's receipt of reduced retirement benefits.

As used   above, "Government Retirement Plans" include disability and retirement benefits under:
   1.      the federal Social Security Act, Jones Act or Railroad Retirement Act;
   2.      the Canada Pension Plan or Quebec Pension Plan;
   3.      any similar plan or act of any country, state, province or other political unit; or
   4.      any plan provided in place of one of the above plans.




GL3001-LTD-14-INT 10                                                 Any Gainful 0cc, Prim & Fam SS lnteg.
                                                      26                                              01/01/14
               Case 4:20-cv-00825-BRW Document 1 Filed 07/10/20 Page 35 of 55


                                     OTHER INCOME BENEFITS
                                            (continued)
"Earnings", as used in this provision, means pay the Insured Employee earns or receives from any
occupation or form of employment, as reported for federal income tax purposes. Earnings include (but are
not limited to) a:
    1.    salaried or hourly Employee's gross earnings (shown on Form W-2); including:
          a.    wages, tips, commissions, bonuses and overtime pay; and
          b.    any pre-tax contributions to a Section 125 Plan, flexible spending account, or
                qualified deferred compensation plan;
    2.    proprietor's net profit (figured from Form 1040, Schedule C);
    3.    professional corporation shareholder's net profit (figured from Form 1040, Schedule C);
    4.    partner's net earnings from self-employment (shown on Schedule K-1) and any W-2
          earnings; and
    5.    Subchapter S Corporation shareholder's net earnings from trade or business activities (shown
          on Schedule K-1).

Recovery from Third };'arty. Any amount the Insured Employee recovers from a third party as a result of
the Disability (whether by judgment, settlement or otherwise). The offset:
    1.   will be reduced by attorney fees and other reasonable costs of recovery; and
    2.   will not exceed 100 % of the net settlement.
Exceptions. The following will not be considered Other Income Benefits, and will not be offset in
determining the Monthly Benefit:
    1.   a cost-of-living increase in any Other Income Benefit (except Earnings); if it takes effect after
         the first offset for that benefit during a period of Disability;
    2.   reimbursement for hospital, medical or surgical expense;
    3.   reimbursement for attorney fees and other reasonable costs of claiming Other Income
         Benefits;
    4.   group credit or mortgage disability insurance benefits;
    5.   early retirement benefits that are not elected or received under the federal Social Security Act
         or other Government Retirement Plan;
    6.   any amounts under the Employer's Retirement Plan that:
         a.     represent the Insured Employee's contributions; or
         b.     are received upon termination of employment without being disabled or retired;
    7.   benefits from a 401(k), profit-sharing or thrift plan; an individual retirement account (IRA);
         a tax sheltered annuity (TSA); a stock ownership plan; or a non-qualified plan of deferred
         compensation;
    8.   vacation pay, holiday pay, or severance pay; or
    9.   disability income benefits under any individual policy, association group plan or franchise
         plan.




GL3001-LTD-14-INT 10                                              Any Gainful 0cc, Prim & Fam SS lnteg.
                                                    27                                             01/01/14
                Case 4:20-cv-00825-BRW Document 1 Filed 07/10/20 Page 36 of 55


                                      OTHER INCOME BENEFITS
                                             (continued)

RULES FOR OTHER INCOME BENEFIT OFFSETS. If the Insured Employee may be entitled to Other
Income Benefits that affect Policy benefits, the following rules will apply.

Claiming Other Income Benefits. An Insured Employee who may be entitled to some Other Income Benefit
is required to actively pursue it. For example, if benefits may be payable under the federal Social Security
Act, the Insured Employee:
    1.    must apply for such benefits on a timely basis;
    2.    must file a request for reconsideration, if benefits are denied; and
    3.    must request a hearing before an Administrative Law Judge, if denied again (unless the
          Company waives this in writing).

An Employer whose Insured Employee may be entitled to Workers' Compensation or similar benefits is also
required to cooperate in filing that claim. If the Insured Employee fails to pursue Other Income Benefits on a
timely basis, the Company has the option to:
    1.   deny or suspend Monthly Benefits; or
   2.    reduce Monthly Benefits by an estimated amount.

Estimating Offsets. While a claim for Social Security or other Government Retirement Plan benefits is
pending, the Insured Employee must elect one of the following options in writing. (If no written election is
made, Monthly Benefits will be reduced in accord with Option 1.)

   1.    Reduced Monthly Benefits. The Insured Employee may receive Monthly Benefits reduced
         by estimated Social Security or other Government Retirement Plan benefits. The Company
         will adjust Policy benefits and will refund any underpayment, in a lump sum, upon receiving
         proof of:
         a.    the amount actually awarded; or
         b.    the claim denial and completion of any appeal the Company requires.

   2.    Unreduced Monthly Benefits. The Insured Employee may receive unreduced Monthly
         Benefits while the claim is pending. He or she must agree in writing to promptly refund any
         overpayment that results, in a lump sum, upon receiving Social Security or other
         Government Retirement Plan benefits.        If he or she does not promptly refund an
         overpayment:
         a.   the Company will reduce or eliminate future payments; and
         b.   the Minimum Monthly Benefit will not apply, until the amount is repaid.

Lump Sum Payments. Other Income Benefits that are paid in a lump sum will be pro rated as follows.
  1.   The lump sum will be pro rated on a monthly basis, over the time period for which it is
       given.
  2.   If no time period is stated, the Company will continue its estimated monthly offset for that
       benefit, until full amount is offset.
  3.   If no estimated monthly offset was being made for that benefit, the lump sum will be pro
       rated on a monthly basis over a reasonable time period. It will not exceed 60 months or the
       Maximum Benefit Period (whichever occurs first).

Cost-of-Living Freeze.· After the first deduction for each of the Other Income Benefits (except Earnings), its
amount will be frozen. The Monthly Benefit will not be further reduced due to any cost-of-living increases
payable under these Other Income Benefits.




GL3001-LTD-14-INT 10                                                 Any Gainful 0cc, Prim & Fam SS lnteg.
                                                      28                                               01/01/14
                Case 4:20-cv-00825-BRW Document 1 Filed 07/10/20 Page 37 of 55

                                        RECURRENT DISABILITY

"Recurrent Disability" means a Disability caused by an Injury or Sickness that is the same as, or related to,
the cause of a prior Disability for which Monthly Benefits were payable. A Recurrent Disability will be
treated as follows.

   1.    New Disability. A Recurrent Disability will be treated as a new Disability, if the Recurrent
         Disability begins after the Insured Employee returns to his or her Own Occupation with the
         Employer:
         a.   on a full-time basis working at least the Minimum Number of Hours Per Week
              as shown in the Schedule of Benefits; and
         b.   for six consecutive months or more following the date the prior Disability
              benefits ended.
         A new Elimination Period must be completed before further Monthly Benefits become
         payable. A new Maximum Benefit Period will apply.
   2.    Prior Disability. A Recurrent Disability will be treated as part of the prior Disability, if the
         Recurrent Disability begins after the Insured Employee returns to his or her Own Occupation
         with the Employer:
         a.    on a full-time basis working at least the Minimum Number of Hours Per Week
               as shown in the Schedule of Benefits; but
         b.    for less than six consecutive months following the date the prior Disability
               benefits ended.
         The completion of a new Elimination Period is not required before further Monthly Benefits
         become payable. The same Maximum Benefit Period will apply to the Recurrent Disability
         as to the prior Disability. The Predisability Income used in determining the prior Disability
         benefit will apply as well.

         In addition, a Recurrent Disability will be treated as a prior Disability if all of the subsequent
         events occur in less than six consecutive months following the date the prior Disability
         benefits end under this Policy:
         a.    a job opening is not available for the Insured Employee to return to work with
               the Employer;
         b.    the Insured Employee's coverage under this Policy terminates;
         c.    the former Employee returns to his or her Own Occupation with a new
               employer.on a full-time basis working at least the Minimum Number of Hours
               Per Week as shown in the Schedule of Benefits;
         d.    benefits are not payable under any other group long-term disability plan; and
         e.    a Recurrent Disability begins.
         Benefits for the former Employee will be reinstated for the Recurrent Disability and the
         completion of a new Elimination Period will not be required before further Monthly Benefits
         become payable. The same Maximum Benefit Period, Exclusions, and Limitations will apply
         to the Recurrent Disability as to the prior Disability. The Predisability Income used in
         determining the prior Disability benefit will apply as well. Benefits reinstated under this
         provision are subject to this Policy's terms and conditions that were in effect at the time the
         prior Disability began.

To qualify for a Monthly Benefit, the Insured Employee or former Employee must earn less than the
percentage of Predisability Income specified in the Partial Disability Monthly Benefit section. Monthly
Benefit payments will be subject to all other terms of this Policy that applied to the prior Disability.

This Recurrent Disability provision will cease to apply to an Insured Employee or former Employee who
becomes eligible for coverage under any other group long-term disability plan.




GL3001-LTD-15 04
                                                        29                                                    01/01/14
               Case 4:20-cv-00825-BRW Document 1 Filed 07/10/20 Page 38 of 55


                                            EXCLUSIONS

GENERAL EXCLUSIONS. This Policy will not cover any period of Total or Partial Disability:
  1. due to war, declared or undeclared, or any act of war;
  2. due to intentionally self-inflicted injuries;
  3. due to active participation in a riot;
  4. due to the Insured Employee's committing of or the attempting to commit a felony or any
     type of assault or battery;
  5. during which the Insured Employee is incarcerated for the commission of a felony;
  6. during which the Insured Employee is not under the Regular Care of a Physician;
  7. during which the Insured Employee is not participating in good faith in a vocational
     rehabilitation program approved by the Company, without good cause; if this Policy includes
     a Mandatory Vocational Rehabilitation Benefit provision; or
  8. after the Insured Employee has resided outside the United States or Canada for more than 12
     consecutive benefit months for purposes other than employment with the Employer.

PRE-EXISTING CONDITION EXCLUSION. This Policy will not cover any Total or Partial Disability:
  1.  which is caused or contributed to by, or results from a Pre-Existing Condition; and
  2.  which begins in the first 12 months after the Insured Employee's Effective Date.

"Pre-Existing Condition" means a Sickness or Injury for which the Insured Employee received treatment
within 3 months prior to the Insured Employee's Effective Date.

"Treatment" means consultation, care or services provided by a Physician. It includes diagnostic measures
and the prescription, refill of prescription, or taking of any prescribed drugs or medicines.




GL3001-LTD-16 10                                                                            3/12 Pre-Ex.
                                                   30                                              01/01/14
                Case 4:20-cv-00825-BRW Document 1 Filed 07/10/20 Page 39 of 55

                         SPECIFIED INJURIES OR SICKNESSES LIMITATION
LIMITATION. If an Insured Employee is Disabled primarily due to one or more of the Specified Injuries or
Sicknesses defined below; then Partial or Total Disability Monthly Benefits:
    1. will be payable subject to the terms of this Policy; but
   2.    will be limited to 12 months for any one period of Disability; unless the Insured Employee is
         confined to a Hospital.
"Specified Injuries or Sicknesses" include any Chronic Fatigue Sickness, Environmental Sickness, Mental
Sickness, Musculoskeletal/Connective Tissue Injury or Sickness, or Substance Abuse, as defined below.
CONDITIONS
  1. If the Insured Employee is confined in a Hospital at the end of the 12th month for which
      Policy benefits are paid for the Specified Injury or Sickness; then benefits will be payable
      until he or she is discharged from that facility.
  2.  In no event will the Monthly Benefit be paid beyond the Maximum Benefit Period shown in
      the Schedule of Insurance, however.
DEFINITIONS
"Chronic Fatigue Sickness" means a sickness that is characterized by a debilitating fatigue, in the absence of
other known medical or psychological conditions. It includes, but is not limited to:
    1.    chronic fatigue. syndrome or chronic fatigue immunodeficiency syndrome;
    2.    an Epstein-Barr or herpes 6 viral infection, or post viral syndrome; and
    3.    limbic encephalopathy or myalgic encephalomyelitis.
It does not include depression or any neoplastic, neurologic, endocrine, hematologic or rheumatologic
disorder.
"Environmental Sickness" means an allergy or sensitivity to chemicals or the environment. It includes, but
is not limited to:
    1.    environmental allergies;
    2.    sick building syndrome;
    3     multiple chemical sensitivity syndrome; and
    4.    chronic toxic encephalopathy.
It does not include asthma or allergy-induced reactive lung disease.

"Hospital," as used in this provision, means:
   1.   a general hospital which:
        a.    is licensed, approved or certified by the state where it is located;
        b.    is recognized by the Joint Commission on the Accreditation of Hospitals; or
        c.    is operated to treat resident inpatients; has a registered nurse always on duty;
              and has a lab, x-ray facility and place where major surgery is performed; and
   2.   a skilled nursing care facility or unit, which provides convalescent or nursing care; and
        which is recognized as a skilled nursing care facility under Medicare.
The term Hospital also includes:
   1.   a Mental Hospital when treatment is for a Mental Sickness; and
   2.   a Treatment Center when treatment is for Substance Abuse.
"Mental Hospital" means a health care facility (or its psychiatric unit) which:
  1.    is licensed, certified or approved as a mental hospital by the state where it is located;
  2.    is equipped to ~eat resident inpatients' mental diseases or disorders; and
  3.    has a resident psychiatrist on duty or on call at all times.




GL3001-LTD-17 98                                                                                    Specified Limit.
                                                       31                                                   01/01/14
                 Case 4:20-cv-00825-BRW Document 1 Filed 07/10/20 Page 40 of 55

"Mental Sickness" means any emotional, behavioral, psychological, personality, adjustment, mood or stress-
related abnormality, disorder, disturbance, dysfunction or syndrome; regardless of its cause. It includes, but
is not limited to:
    1.    schizophrenia or schizoaffective disorder;
    2.    bipolar affective disorder, manic depression, or other psychosis; and
    3. obsessive-compulsive, depressive, panic or anxiety disorders.
These conditions are usually treated by a psychiatrist, a clinical psychologist or other qualified mental health
care provider. Treatment usually involves psychotherapy, psychotropic drugs or similar methods of
treatment.
Mental Sickness does not include irreversible dementia resulting from:
   1.   stroke, trauma, viral infection, Alzheimer's disease; or
  2.    other conditions which are not usually treated by a mental health care provider using
        psychotherapy, psychotropic drugs, or similar methods of treatment.
"Musculoskeletal/Connective Tissue Injury or Sickness" includes, but is not limited to:
   1.    scoliosis that does not require surgery;
   2.    any other disea,se or disorder of the cervical, thoracic or lumbosacral back and surrounding
         soft tissue; un;tess documented by x-ray, electromyogram, computerized tomography or
         magnetic resonance imaging;
   3.    sprains or strains of the muscles, joints and adjacent tissues;
   4.    fibromyalgia, carpal tunnel syndrome, or repetitive motion syndrome; and
   5.    myofascial pain, or any craniomandibular or temporomandibular joint disorder (TMJ).
It does not include:
   1.    scoliosis that requires surgery, or spondylolisthesis of grade II or higher;
   2.    radiculopathies or herniated discs that are documented by x-ray, electromyogram,
         computerized tomography or magnetic resonance imaging;
   3.    tumors, malignancies, vascular malformations, or osteopathies;
   4.    myelopathies, myelitis, or demyelinating disease; or
   5.    lupus, or rhe~atoid or psoriatic arthritis.
"Substance Abuse" means alcoholism, drug abuse, or chemical dependency of any type.

"Treatment Center" means a health care facility (or its medical or psychiatric unit) which:
   1.    is licensed, certified or approved by the state where it is located;
   2.    has a program for inpatient treatment of substance abuse; and
   3.    provides such treatment based upon a written plan approved and supervised by a Physician.




GL3001-LTD-17 98                                                                               Specified Limit.
                                                       32                                               01/01/14
                Case 4:20-cv-00825-BRW Document 1 Filed 07/10/20 Page 41 of 55

               MANDATORY VOCATIONAL REHABILITATION BENEFIT PROVISION
BENEFIT. If an Insured Employee is Disabled and is receiving Policy benefits; then he or she may be
eligible for a Vocational Rehabilitation Benefit. This Benefit consists of services which may include:
    1. vocational evaluation, counseling, training or job placement;
    2. job modification or special equipment; and
    3.    other services which the Company deems reasonably necessary to help the Insured Employee
          return to work.
The Company will determine the Insured Employee's eligibility and the amount of any Benefit payable.
ELIGIBILITY. An Insured Employee may be eligible for this Benefit, if the Company finds that he or she:
    1.    has a Disability that prevents the performance of his or her regular occupation; and, after the
          Own Occupation Period, also lacks the skills, training or experience needed to perform any
          other Gainful Occupation;
    2.    has the physical and mental abilities needed to complete a Program; and
    3.    is reasonably expected to return to work after completing the Program; in view of the labor
          force demand for workers in the proposed occupation.
The Company must also find that the cost of the proposed services is less than its expected claim liability.
AMOUNT. The amount of any Vocational Rehabilitation Benefit will not exceed the Company's expected
claims liability. This benefit will not be payable for services covered under the Insured Employee's health
care plan or any other vocational rehabilitation program. Payment may be made to the provider of the
services, at the Company's option.
CONDITIONS. Either1 the Company, the Insured Employee, or his or her Physician may first propose
vocational rehabilitation. When a Program is approved by the Company, this Policy's definition of
"Disability" will be waived during the rehabilitation period; but it will be reapplied after the Program ends.
The Company will determine the amount and duration of any Long Term Disability benefits payable after the
Program ends.
LIMITATIONS. This Policy will not cover any period of Disability:
    1.    for an Insured Employee who, without good cause, refuses to take part in good faith in a
          Program designed to return the person to work:
          a.    in his or her regular occupation, during the Own Occupation Period; or
          b.    in any Gainful Occupation after the Own Occupation Period; or
    2.    for an Insured Employee who has received a Vocational Rehabilitation Benefit and has failed
          to complete the Program, without Good Cause.
DEFINITIONS                ,
"Gainful Occupation" means any occupation in which the Insured Employee:
    1.    is or could reasonably become qualified, considering his or her education, training,
          experience, and mental and physical abilities;
    2.    could reasonably find employment, considering the demand in the national labor force; and
    3.    could earn (or reasonably expect to earn) a before-tax income at least equal to 60 % of his or
          her Predisability Income, within 12 months of returning to work.
"Good Cause", as used in this provision, means the Insured Employee's:
     1.   documented physical or mental impairments, which render the Insured Employee unable to
          take part in or complete a Program;
    2.     involvement in a medical program, which prevents or interferes with the Insured Employee's
          taking part in or completing a Program; or
    3.    participating in good faith in some other vocational rehabilitation program, which:
          a.    conflicts with taking part in or completing a Program developed by the
                Company; and
          b.    is reasona;bly expected to return the Insured Employee to work.
"Program" means a written vocational rehabilitation program:
     1.    which the Company develops with input from the Insured Employee; his or her Physician;
           and any current or prospective employer, when appropriate; and
    2.    which describes the Program's goals; each party's responsibilities; and the times, dates and
          costs of the rehabilitation services.


GL3001-LTD-17.2 98                                                                         Mandatory Rehab.
                                                      33                                              01/01/14
                Case 4:20-cv-00825-BRW Document 1 Filed 07/10/20 Page 42 of 55

                            REASONABLE ACCOMMODATION BENEFIT
If an Insured Employee of the Employer is Disabled, and is receiving Policy benefits; then the Employer may
be eligible for a Reasonable Accommodation Benefit. This Benefit reimburses the Employer for 50% of the
expense incurred for reasonable accommodation services for the Insured Employee; but will not exceed:
    1.    a maximum benefit of $5,000 for any one Insured Employee; or
    2.    the Company's expected liability for the Insured Employee's Long Term Disability claim
          (whichever is less).

Such services may include:
   1.    providing the Insured Employee a more accessible parking space or entrance;
   2.    removing barriers or hazards to the Insured Employee from the worksite;
   3.    special seating, furniture or equipment for the Insured Employee's work station;
   4.    providing special training materials or translation services during the Insured Employee's
         training; and
   5.    other services the Company deems reasonably necessary to help the Insured Employee return
         to work with the Employer.

ELIGIBILITY FOR BENEFIT. The Company will determine the Employer's eligibility to receive the
Benefit. To qualify for the Benefit, the Employer must have an Insured Employee:
    a.     whose Disability prevents the performance of his or her regular occupation at the Employer's
           worksite;
    b.     who has the physical and mental abilities needed to perform his or her own or another
           occupation at the Employer's worksite; but only with the help of the proposed
           accommodation; and
    c.     who is reasonably expected to return to work with the help of the proposed accommodation.
The Company must also find that the requested Reasonable Accommodation Benefit is less than the expected
liability for the Insured Employee's Long Term Disability claim.

WRITTEN PROPOSAL. The reasonable accommodation services must be provided in accord with a written
proposal, which is developed with input from:
    1.    the Employer; .
    2.    the Insured Employee; and
    3.    his or her Physician, when appropriate.
The proposal must state the purpose of the proposed accommodation; and the times, dates and costs of the
services.

CONDITIONS. Either the Company, the Employer, the Insured Employee, or his or her Physician may first
propose an accommodation.

The proposal must be approved by the Company in writing.

The Company will then reimburse the Employer, upon receipt of proof that the Employer:
   1.  has provided the services for the Insured Employee; and
   2.  has paid the provider for the services.




GL3001-LTD-17.3
                                                    34                                                01/01/14
                Case 4:20-cv-00825-BRW Document 1 Filed 07/10/20 Page 43 of 55

           PRIOR INSURANCE CREDIT UPON TRANSFER OF INSURANCE CARRIERS
To prevent loss of coverage for an Employee because of a transfer of insurance carriers, this Policy will
provide Prior Insurance Credit for employees insured under the prior carrier's policy on its termination date
as follows.
FAILURE TO BE ACTIVELY-AT-WORK DUE TO INJURY OR SICKNESS. Subject to premium
payments, this Policy will provide coverage to an Employee:
   1. who was insured by the prior carrier's policy at the time of transfer; and
   2.   who was not Actively-At-Work due to Injury or Sickness on this Policy's Effective Date.
The coverage will be that provided by the prior carrier's policy, had it remained in force. The Company will
pay:
    1. the benefit that the prior carrier would have paid; minus
   2.   any amount for which the prior carrier is liable.
DISABILITY DUE TO A PRE-EXISTING CONDITION. Benefits may be payable for a Total Disability
due to a Pre-Existing Condition for an Employee who:
   1. was insured by the prior carrier's policy at the time of transfer; and
   2.    was Actively-At-Work and insured under this Policy on this Policy's Effective Date.
The benefits will be determined as follows:
   1. The Company will apply this Policy's Pre-Existing Condition Exclusion. If the Insured
        Employee qualifies for benefits, such Insured Employee will be paid according to this
        Policy's benefit schedule.
   2. If the Insured Employee cannot satisfy this Policy's Pre-Existing Condition Exclusion, but
        can satisfy the prior carrier's pre-existing condition exclusion giving consideration towards
        continuous time insured under both policies; then he or she will be paid in accord with the
        benefit schedule and all other terms, conditions and limitations of:
        a.    this Policy without applying the Pre-Existing Condition Exclusion; or
        b. the prior carrier's policy;
        whichever is less.
   3. If the Insured Employee cannot satisfy the Pre-Existing Condition Exclusion of this Policy or
        that of the prior carrier, no benefit will be paid.




                                           Prior Insurance Credit

GL3001-LTD-18 99
                                                     35                                                 01/01/14
                Case 4:20-cv-00825-BRW Document 1 Filed 07/10/20 Page 44 of 55


                                      FAMILY INCOME BENEFIT

The Company will pay a lump sum benefit to the Eligible Survivor when proof is received that an Insured
Employee died:
   1.  after Disability had continued for 180 or more consecutive days; and
   2. while receiving a Monthly Benefit.
The benefit will be equal to three times the Insured Employee's Last Monthly Benefit.

"Last Monthly Benefit" means the gross Monthly Benefit payable to the Insured Employee immediately prior
to death. Any reductions for Other Income Benefits, or for earnings the Insured Employee received for
Partial Disability Employment, will not apply.
"Eligible Survivor" means the Insured Employee's:
    1. surviving spouse; or, if none
   2.    surviving children who are under age 25 on the Insured Employee's date of death.
If payment becomes due to the Insured Employee's children; then payment will be made to:
   1.    the surviving children, in equal shares; or
   2.    a person named by the Company to receive payments on the children's behalf.
This payment will be valid and effective against all claims by others representing, or claiming to represent,
the children.




                                       Three Month Survivor Benefit

GL3001-LTD-19 94
                                                     36                                               01/01/14
              Case 4:20-cv-00825-BRW Document 1 Filed 07/10/20 Page 45 of 55

                                   RECOVERY BENEFIT
                              FOR COMMISSIONED EMPLOYEES

BENEFIT. The Company will pay a Recovery Benefit to an Insured Employee who returns to Full-Time
employment in his or her Own Occupation with the Employer and:
   1.  earned commissions as part of Predisability Income;
   2.  has received Total or Partial Disability Benefits for at least 1 month;
   3. upon return continues to earn commissions; and
   4.  earns less than 100 % of Predisability Income.

AMOUNT. The amount of the Recovery Benefit equals the Insured Employee's Predisability Income minus
all Other Income Benefits, limited to the Maximum Monthly Benefit.

TERMINATION OF RECOVERY BENEFIT. An Insured Employee's Recovery Benefit will terminate on
the earliest of:
    1.    the date the Insured Employee's earnings upon return to Full-Time employment equal or
          exceed 100% of Predisability Income; or
    2.    six months after the Insured Employee returns to Full-Time employment in his or her Own
          Occupation witµ the Employer.




GL3001-LTD-35-RB
                                                37                                          01/01/14
                Case 4:20-cv-00825-BRW Document 1 Filed 07/10/20 Page 46 of 55

              LIMITATIONS AND EXCLUSIONS UNDER THE ARKANSAS LIFE AND
                    HEALTH INSURANCE GUARANTY ASSOCIATION ACT

Residents of this state who purchase life insurance, annuities or disability insurance should know that the
insurance companies licensed in this state to write these types of insurance are members of the Arkansas Life
and Health Insurance Guaranty Association ("Guaranty Association"). The purpose of the Guaranty
Association is to assure that policy and contract owners will be protected, within certain limits, in the
unlikely event that a member insurer becomes financially unable to meet its obligations. If this should
happen, the Guaranty Association will assess its other member insurance companies for the money to pay the
claims of insured persons who live in this state and, in some cases, to keep coverage in force. The valuable
extra protection provided by these insurers through the Guaranty Association is not unlimited, however.
And, as noted below, this protection is not a substitute for consumers' care in selecting companies that are
well-managed and financially stable.
                                                  DISCLAIMER
        The Arkansas Life and Health Insurance Guaranty Association ("Guaranty Association")
        may not provide coverage for this policy. If coverage is provided, it may be subject to
        substantial limitations or exclusions, and require continued residency in this state. You
        should not rely. on coverage by the Guaranty Association in purchasing an insurance
        policy or contract.
        Coverage is NOT provided for your policy or contract or any portion of it that is not
        guaranteed by the insurer or for which you have assumed the risk, such as non-
        guaranteed amounts held in a separate account under a variable life or variable annuity
        contract.
        Insurance companies or their agents are required by law to provide you with this notice.
        However, insurance companies and their agents are prohibited by law from using the
        existence of the Guaranty Association to induce you to purchase any kind of insurance
        policy.
        The Arkansas Life and Disability Insurance Guaranty Association
        c/o The Liquidation Division
        1023 West Capitol
        Little Rock, Arkansas 72201
                                             Arkansas Insurance Department
                                                 1200 West Third Street
                                           Little Rock, Arkansas 72201-1904
The state law that provides for this safety-net is called the Arkansas Life and Health Insurance Guaranty
Association Act ("Act"}. The following paragraphs are a brief summary of the Act's coverages, exclusions
and limits. This summary does not cover all provisions of the Act; nor does it in any way change anyone's
rights or obligations under the Act or the rights or obligations of the Guaranty Association.
COVERAGE. Generally, individuals will be protected by the Guaranty Association if they live in this state
and hold a life, annuity or health insurance contract or policy, or if they are insured under a group insurance
contract, issued by a member insurer. The beneficiaries, payees or assignees of insured persons are protected
as well, even if they live in another state.
EXCLUSIONS FROM' COVERAGE. However, persons holding such policies are NOT protected by the
Guaranty Association if:
    • they are eligible for protection under the laws of another state (this may occur when the
        insolvent insurer was incorporated in another state whose guaranty association protects
        insureds who live outside that state);
    • the insurer was not authorized to do business in this State;




AR NOTICE-POL. 04                                                                                      L,A&H
                                                      38                                               01/01/14
                Case 4:20-cv-00825-BRW Document 1 Filed 07/10/20 Page 47 of 55

   •   their policy or contract was issued by a nonprofit hospital or medical service organization, an
       HMO, a fraternal benefit society, a mandatory state pooling plan, a mutual assessment
       company or similar plan in which the policyholder is subject to future assessments, or by an
       insurance exchange.
The Guaranty Association also does NOT provide coverage for:
    • any policy or contract or portion of a policy which is not guaranteed by the insurer or for
       which the owner has assumed the risk, such as non-guaranteed amounts held in a separate
       account under a variable life or variable annuity contract;
    • any policy of reinsurance (unless an assumption certificate was issued);
    • interest rate yields that exceed an average rate;
    • dividends, voting rights and experience rating credits;
    • credits given in connection with the administration of a policy by a group contract holder;
    • employers' plans to the extent they are self-funded (that is, not insured by an insurance
       company, even if an insurance company administers them);
    • unallocated annuity contracts (which give rights to group contractholders, not individuals);
    • unallocated annuity contracts issued to/in connection with benefit plans protected under Federal
        Pension Benefit Corporation ("FPBC") whether the FPBC is yet liable or not;
    • portions of an u~llocated annuity contract not owned by a benefit plan or a government lottery
        (unless the owner is a resident) or issued to a collective investment trust or similar pooled fund
        offered by a bank or other financial institution);
    • portions of a policy or contract to the extent assessments required by law for the Guaranty
        Association are preempted by State or Federal law;
    • obligations that do not arise under the policy or contract, including claims based on marketing
       materials or side letters, riders, or other documents which do not meet filing requirements, or
        claims for policy misrepresentations, or extra-contractual or penalty claims;
    • contractual agreements establishing the member insurer's obligations to provide book value
        accounting guarantees for defined contribution benefit plan participants (by reference to a
       portfolio of assets owned by a nonaffiliate benefit plan or its trustees).
LIMITS ON AMOUNT OF COVERAGE. The Act also limits the amount the Guaranty Association is
obligated to cover. The Guaranty Association cannot pay more than what the insurance company would owe
under a policy or contract. Also, for any one insured life, the Guaranty Association will pay a maximum of
$300,000 - no matter how many policies and contracts there were with the same company, even if they
provided different types.of coverages. Within this overall $300,000 limit, the Association will not pay more
than $300,000 in health insurance benefits, $300,000 in present value of annuity benefits, or $300,000 in life
insurance death benefits or net cash surrender values - again, no matter how many policies and contracts there
were with the same company, and no matter how many different types of coverages. There is a $1,000,000
limit with respect to any contract holder for unallocated annuity benefits, irrespective of the number of
contracts held by the contract holder. These are limitations for which the Guaranty Association is obligated
before taking into account either its subrogation and assignment rights or the extent to which those benefits
could be provided out of the assets of the impaired or insolvent insurer.
                                 SERVICE AND COMPLAINT CONTACTS
            Company's Policyholder Service Office: The Lincoln National Life Insurance Company
                       Address: 8801 Indian Hills Drive, Omaha, Nebraska 68114-4066
                                       Telephone Number: 800-423-2765
                            Agent's Name: Ramsey, Krug, Farrell & Lensing, Inc.
                         Address: 8315 Cantrell Rd. Ste. 300, Little Rock, AR 72227
                                      Telephone Number: (501) 664-7705
If we at The Lincoln National Life Insurance Company fail to provide you with reasonable and adequate
service, you should feel free to contact:
                            Arkansas Insurance Dept. , Customer Services Division
                             1200 West Third Street, Little Rock, Arkansas 72201
                                      Telephone Number: 1-800-852-5494


AR NOTICE-POL. 04                                                                                     L,A&H
                                                     39                                                  01/01/14
                 Case 4:20-cv-00825-BRW Document 1 Filed 07/10/20 Page 48 of 55


                                              Lincoln Financial Group is the marketing name for Lincoln National Corporation and its affiliates.


                                                                                                                   The Lincoln National Life
                                                                                                                          Insurance Company
                                                              EXHIBIT                                                             Service Office:
May 6, 2020
                                                      I                                                                  8801 Indian Hills Drive
                                                                                                                       Omaha, NE 68114-4066
                                                                                                                       Toll free (800) 423-2765
                                                                                                                  Toll free Fax (877) 843-3950
                                                                                                                   www.Lincoln4benefits.com
DANIEL A. WEBB, P.A.
ATTORNEY AT LAW
111 CENTER STREET
SUITE 1200
LITTLE ROCK, AR 72201




Re:      Policyholder: Nabholz Incorporated
         Policy Number: 00001007377100000
         Claim Number: 1170001096
         Claimant: Larry Hitchcock

Dear Mr. Webb:

We have completed our review of your client's Long Term Disability appeal. Based on the
information provided, we have determined that we are unable to approve benefits beyond
01/13/2019. In our appeal review process, all information previously submitted as well as any
new documentation was used to make a determination.

To receive benefits under the policy issued to Nabholz Incorporated, an individual must satisfy
all of the provisions of the policy. This includes, but is not limited to, the following:
                      '
    TOTAL DISABILITY or TOTALLY DISABLED will be defined as follows:
         1. During the Elimination Period and Own Occupation Period, it means that
              due to an Injury or Sickness the Insured Employee is unable to perform
              each of the Main Duties of his or her Own Occupation.
         2. After the Own Occupation Period, it means that due to an Injury or Sickness
              the Insured Employee is unable to perform each of the Main Duties of any
              Gainful Occupation.
    The loss of a professional license, an occupational license or certification, or a
    driver's license for any reason does not, by itself, constitute Total Disability.

      GAINFUL OCCUPATION means any occupation in which the Insured Employee:
         1.      is or could reasonably become qualified, considering his or her education,
                 training, experience, mental and physical abilities;
         2.     could reasonably find employment, considering the demand in the national
                labor force; and
         3.     could earn (or reasonably expect to earn) a before-tax income at least equal
                to 60% of his or her Predisability Income, within 12 months of returning to
                work.
©2020 Lincoln National Corporation www.lincoln4benefits.com
Lincoln Financial Group is the marketing name for Lincoln National Corporation and its affiliates.
Affiliates are separately responsible for their own financial and contractual obligations.
            Case 4:20-cv-00825-BRW Document 1 Filed 07/10/20 Page 49 of 55

The policy has a 24 month Own Occupation Period which ended on 01/13/2019. In order to be
considered Totally Disabled beyond this date, the medical documentation must support your
client's inability to perform each of the main duties of any occupation for which your client is
qualified. As such, in considering whether your client qualifies for Long Term Disability
benefits beyond 01/13/2019, we evaluated whether your client would be restricted or limited
from performing the main duties of any occupation for which your client is qualified.

Your client's entire file was reviewed upon appeal. Disability must be supported from
01/13/2019 forward, which was the focus of our determination.

Summary of Initial Claim Filing

As you know your client's claim was originally approved from 01/13/2017 to 01/13/2019 as we
found your client met the definition of Total Disability that applied during this period. Benefits
were terminated as of 01/13/2019, because we determined your client was not Totally
Disabled as defined above. Our evaluation included review of the medical documentation
including consultation with and/or review of a written report from Dr Brian Strizik, an
independent physician who is Board Certified in Cardiovascular Disease. For complete details
please refer to our letter dated 12/24/2018.

The letter noted in part, the following:

       A peer review by Dr. Strizik on 12/14/2018 noted a medical history of coronary
       artery disease with prior myocardial infarction, diabetes mellitus, hypertension,
       former smoker, sleep apnea, diverticulosis and vasovagal syncope. You were
       evaluated for shortness of breath in July 2018 and underwent cardiac testing
       which showed no ischemia and a normal ejection fraction of 52%. Due to your
       continued sinus issues you had nasal surgery in October 2018. At your
       preoperative visits, it is noted that you denied chest pain, shortness of breath and
       any other cardiac symptoms. Other notes reviewed refer to sleep apnea where
       things are gbing well and various medication adjustments for arthritis. Based on
       this information, Dr. Strizik determined that you would be restricted from
       performing a heavy exertional occupation. He then provided the following
       permanent restrictions and limitations:
           • Unrestricted sitting, standing, walking or climbing
           • Frequently able to lift or carry up to 50 lbs and occasionally 75 lbs
           • Push or pull up to 100 lbs
           • Work 8 hours a day, 40 hours a week

Summary of First Level of Appeal

On 02/01/2019, your client filed an appeal in response to our determination to terminate
benefits. Our review of the medical documentation which included consultation with and/or
review of a written report from a health care consultant, did not support restrictions and
limitations that would render your client unable to perform the main duties of any gainful
occupation beyond 01/13/2019. For complete details please refer to our letter dated
10/04/2019.

The letter noted in part, the following:
            Case 4:20-cv-00825-BRW Document 1 Filed 07/10/20 Page 50 of 55

      Cardiac testing in July 2018 for complaints of worsening shortness of breath
      without further description, was normal with the exception of an old area of
      possible damage, which likely is attributable to the distant history of heart attack.
      Records indicate your client also has sleep apnea on CPAP, for which he is
      compliant per the medical records. There have been no recent episodes of
      syncope, collapse or orthostatic hypotension documented.

      There are co-morbid conditions including diabetes, which is well controlled with
      diet as evidenced by unremarkable and consistent hemoglobin A 1c levels over
      three years and does not impact this review as there is no evidence of
      impairment from diabetes. Hypertension is well controlled on medications as
      evidenced by consistent and unremarkable blood pressure readings.

      Although orthostatic hypotension is mentioned in the medical records, there is no
      evidence of this. One blood pressure medication is discontinued due to
      complaints of dizziness, not otherwise described, in July 2019. A restriction of no
      driving, as written by Dr. Siddiqui, is reasonable in any question of uncontrolled
      dizziness or syncope, however would not be completely impairing in all
      situations. Also, appropriate would be no work at heights, no ladder
      climbing, no working around dangerous machinery. Eye evaluation does not
      impact this review.

      Your client was assessed for depression and/or anxiety; however, no impairment
      is found and·your client declined treatment.

Summary of Second Level of Appeal

On 03/25/2020, your client filed a second and final appeal in response to our determination to
uphold our previous decision to terminate benefits. Additional information was submitted with
your client's appeal, including but not limited to a list of VA appointments, medication history
and radiology. We also received a Vocational Assessment and opinion sponsored by your
office.

As part of your client's appeal review, all current and new medical information was reviewed by
Robert Swotinsky, :MD, a physician reviewer Board Certified in Occupational Medicine. For
details of these medical records please refer to the medical review that was sent to you on
04/22/2020. The report was sent to you to afford you the opportunity for you or your client's
treating physician(s) to respond or offer a rebuttal.

The findings of Dr. Swotinsky's medical review notes, in part:

      The claimant is a 63-year-old former construction superintendent who applied for
      disability benefits in Fall 2016 after he had a TIA-like event. He has described
      longstanding symptoms of reflex (cough) syncompe that prevent him from
      driving, and because he can't drive, he can't work. An 3/16/20 report to Atty
      Webb by Robert White says the claimant also reports various physical
      incapacities. If the claimant has a medical condition that limits his overall
      capacity, it may be COPD. The treating providers sent to the insurer a complete
      set of PFTs ·from 04/05/16 that were normal and a report of PFTs from 05/15/19
             Case 4:20-cv-00825-BRW Document 1 Filed 07/10/20 Page 51 of 55
      that is incornplete. The complete PFT report including flow curves from 05/15/19
      would provide the proper and more recent data to assess his pulmonary
      impairment, but that information has to date not been provided. Further, in-
      person examination of the claimant would not likely offer meaningful clarification
      because a health care provider cannot meaningfully examine a history of cough-
      related syncope, and because the missing COPD-related information is in the
      test report, not the physical exam.

      So far, the available medical information support reflex (cough) syncope that
      support restriction from driving and other activities where a lapse in
      consciousness is likely to cause significant harm. This includes working at
      heights, and operating heavy machinery. Restricted from driving for at least one
      month after treatment with cough suppressive and no syncopal or near-syncopal
      events. In a non-safety sensitive environment, the claimant would have similar
      risk from syncope at work or outside of work. The file indicates he has reported
      syncopal and near-syncopal episodes since 2013, at work and outside of work,
      without associated accidents or injuries.

       In response to the report, we received an email from your office requesting that a
       determination be made.

Second Level Appeal Decision

We understand thpt your client has been diagnosed with Chronic Obstructive Pulmonary
Disease (COPD), coronary artery disease, and recent syncope. However, our review of the
medical documentation, which included consultation with and/or review of a written report from
a health care consultant, does not support restrictions and limitations that would render your
client unable to perform each of the main duties of any gainful occupation that your client has
the training, education, and experience to perform beyond 01/13/2019.

The records note that Mr. Hitchcock describes his syncope as cough-onset and not vasovagal
symptoms; however, his providers have not provided any type of cough suppressant to curb
his coughing. It is also noted that Mr. Hitchcock has COPD and continued tobacco use. The
2016 PFTs were reported as normal and we have not been provided the PFT results from the
2019 testing. The records are absent any current ischemic heart disease and his hypertension
is noted to be well.:controlled. The records do not support restrictions or limitations from Type
2 diabetes, Gastroesophageal reflux disease, sinusitis or mood disorder. The medical reviews
further note that Mr. Hitchcock is unrestricted from sitting, standing, walking or climbing, he can
frequently lift/carry :UP to 50 pounds and occasionally 75 pounds. He has the ability to work 8
hours a day for 40 hours per week.

Vocational

We reviewed your client's past training, education and work experience to evaluate your
client's capacity to perform work-related activity. The documentation provided suggests your
client is not limited from working in a sedentary work capacity. The definition of sedentary
work capacity, as defined by the Department of Labor, is:

Sedentary work involves sitting most of the time, but may involve walking or standing for brief
periods of time. Jobs are sedentary if walking and standing are only required occasionally (1-
            Case 4:20-cv-00825-BRW Document 1 Filed 07/10/20 Page 52 of 55
33%) and if all oth~r sedentary criteria are met. Sedentary work may require exertion up to 1O .
lbs. occasionally and a negligible degree of exertion on a frequent (34-66%) or constant (67-
100%) basis.

Using The Dictionary of Occupational Titles as a reference, we found that your client would be
capable of performing the following sedentary occupations:

DOT#                 Occupation                         Wage (mean}
184.167-170          Superintendent, Maintenance        $4409.17 per mo
185.167-042          Manager, Equipment Sales           $4854.17 per mos
169.167-038          Order Dept Supervisor              $4252.50 per mo

The preceding list is just a sample of various jobs that your client shows transferable skills to
perform. The list is not all-inclusive and is only a sample of possibilities. The jobs listed are
found to exist within your client's area and are appropriate from the standpoint of adequate
salary levels relative to your client's prior earnings. NOTE: Current hiring or job availability is
not a consideration when identifying occupational alternatives, only that the occupations
identified exists within the local labor market.

We are aware that your client is qualified to receive other income benefits, such as Social
Security Disability Income (SSDI). However, please understand our group policy and review
process is independent from that of the Social Security Administration (SSA). Although
benefits have been approved for SSDI, this decision was based on the SSA's plan provisions
and information received by the SSA. The claim decision made under your client's Lincoln
Financial Group policy was based upon information we have obtained from you, your client,
your client's treating medical professionals and the results of any internal and/or independent
reviews of your clieht's claim.

Review of the file indicates that your client was found to be disabled by the Social Security
Administration. While we do not dispute the Social Security decision, our information is more
recent. Review of this more recent information indicates the medical evidence does not
support a Total Disability and produced a different decision. Therefore, we find you are no
longer disabled as of 01/03/2019.

We evaluated this claim by applying the provisions of the policy to the facts and opinions
contained in the claim file. Other than what is set out in the policy, we did not rely upon any
guidelines, internaf rules, protocols, standards or other similar criteria in reaching this claim
determination.      ·

You and your client have exhausted all rights of appeal, and your client's administrative file is
now closed.       1



If your client's plan is subject to ERISA, your client may have other voluntary alternative
dispute resolution options, such as mediation. One way to find out what may be available is to
contact your client's local U.S. Department of Labor Office and your client's State insurance
regulatory agency. In addition, your client has the right to pursue litigation and your client may
request copies of records and other information relevant to the claim free of charge.

The employer's plan has a contractual limitations period of three years, which means that a
lawsuit must be brought within three years after the date written proof of claim or proof of
             Case 4:20-cv-00825-BRW Document 1 Filed 07/10/20 Page 53 of 55
continued disability was required. The date on which the contractual limitations period expires
for this claim is 01/13/2022.

Please contact me directly at the number listed below with any questions you may have or
email us at LFGAppeals@lfg.com.

Sincerely,

Lisa Kurtz, HIA
800-423-2765 *7616
Specialist, Claims
Appeals Department - Claims Solutions Shared Services
The Lincoln National Life Insurance Company
         Case 4:20-cv-00825-BRW Document 1 Filed 07/10/20 Page 54 of 55
                                                                      EXHIBIT
!



                                                                                  I
SOCIAL SECURITY ADMINISTRATION
RETIREMENT, SURVIVORS, AND DISABILITY INSURANCE




                                                   Di'ITE:   October 26, 2018

    LA1'1REHCE Gl\LE HITCHCOC~:                              t:lai:n Humber:
    1210 RICHWOOD l•lOUtlTArn \,\r,
    DRi\SCO AR 72530

You must meet certain :nedical and non-111eclical t·equi reme:-:ts to be entitled to disahi Ety
benefits.

We have found that you meet the med.:.cal requirr:tments foe disc1bility be::efits.

THE DECISION ON YOllR CASE

The following report(s) was/were usecl to decide this claim in addition to those Listed on o\.lr
previous notice.




SOUTHERN NED!CAL GROUP - BA'iESVrLLE report received l),J/16/2018
BAXTER REGIONAL MED!CAL CEH'iER report received 05/22/201!!
BAXTER REGtONAL NED!CAL CENTER report: received 09/06/2018

You said that yoi: became disabled on 03/07/2013 because of heort problems and ethmoid cli::iec1se.
The medical evidence show:;; that while you may have been having problems at that ti111a, your.
impairments were not severe enough to be considered disabling according to Social Security
disability rules and regulations unti: 01/2018. Therefore, based on consideration of a:!
available evidence, we have e:o;tablished that ~-ocr disability began on 01/01/2018.




The determination on your c_,nm was macte by nn agency of the State. It was not made by yocr
own doctor or by other peop:.e oc agencies writir.g reports about you. However, any evidence
they g!lve us was used in making this determination. Doctors and other people in the State
agency who are trained in disability evaluation reviewed the evidence and mode the
determination based on Social Security law and regulations.


We have not yet made a decision about whether you meet t:ie non-medical requirements, but we
will make that decision suon. Then we will send you a ser.:oncl notice explaining our decision.
After you rece_ive this second notice you will have 60 days to a1>peal the determination we made
about your claim for disability benefits.

If you have any questi:ms about your disability cl.aim or wish to appeal cue findings, please
do not get in touch with the Social Security otfice until you hove the secot1d notice. The
people at the Social Security office ~,ill be better able tr:, <rnswer y::mr questions whe:'1 they
have the information from bol:h notices.


After you have received your :second notice, you can call or write any Social Security office
to appeal our determination or to get onsweco to your questions. The office that services yo:..r
area can be reached at:
XXX·X•                  HITCHCOCK, LA \VRENCE GALE
                      Case 4:20-cv-00825-BRW Document 1 Filed 07/10/20 Page 55 of 55
                      II




                                                    701 AIRPORT LOOP ROAD
                                                       Searcy, AR 72143
                                                        (855) 686-1467
                Most quutions can be handled by telephone or mail. If you go to the Social secucity office in
                person, please taka both notices with you.
                8uspoot Social Secw:ity J'J:aud?
                If you suspect Social Security fraud, please visit http://oig,sse.gov/r or call the Inspector
                General's rraud Hotline at 1-800-269-0271 (!'l'Y 1-866-501-2101).




                ABS124306/abs124306   0621                               A68
                                                                                  '
                                                              Social security Administration



                CC:        SEAN SULLIVAN
                                                                                ··-   --·- --·-~-··· -- .. ·-   .
                                                                         1.
                               I.




. ·--   - . ----.
            .




                XXX-XX•
                           '   '
                                    HITCHCOCK. LAWRENCE GALE
